 



EXHIBIT 10.76
PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
January 29, 2007 by and among SP-K Development, LLC (“Tract K Seller”), SP-B1
Development, LLC (“Tract B-1 Seller”), SP-A Development, LLC (“Tract A Seller”),
SP-B2 Development, LLC (“Tract B-2 Seller”), SP-D Development, LLC (“Tract D
Seller”), SP-E Development, LLC (“Tract E Seller”), SP-J Development, LLC
(“Tract J Seller”), 110 Munson Street, LLC (“110 Munson Seller”), SP-C
Development, LLC (“Assignor 1”) and Lyme Properties LLC (“Assignor 2”), each a
Delaware limited liability company, and collectively, the “Seller” and BioMed
Realty, L.P., a Maryland limited partnership (the “Purchaser”), having an office
at 17140 Bernardo Center Drive, Suite 222, San Diego, California 92128, with a
facsimile number of (858) 485-9843. The Seller has an office c/o Lyme Properties
LLC, 101 Main Street, 18th floor, Cambridge, MA 02142 Attn: Robert L. Green,
with a facsimile number of (617) 225-2133.
     Capitalized terms used in this paragraph shall have the respective meanings
set forth in this Agreement. The Tract K Seller is the tenant under the Ground
Lease for Tract K. The Tract B-1 Seller is the tenant under the Ground Lease for
Tract B-1. The Tract A Seller is the tenant under the Ground Lease for Tract A.
The Tract B-2 Seller is the tenant under the Ground Lease for Tract B-2. The
Tract D Seller is the tenant under the Ground Lease for Tract D. The Tract E
Seller is the tenant under the Ground Lease for Tract E. The Tract J Seller is
the tenant under the Ground Lease for Tract J. The 110 Munson Seller is the fee
title owner of 110 Munson. Assignor 1 is a party to the TDA. Assignor 2 is a
party to the ARDA and the TDA.
     In consideration of the mutual promises hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.1. Definitions. For purposes of this Agreement, capitalized terms
not otherwise defined herein have the meanings set forth below:
     “Adjustment Point” shall have the meaning set forth in Section 8.4(b).
     “ARDA” shall have the meaning set forth in the attached
Schedule 7.2(b)(iv)-3.
     “ARDA Consent” shall have the meaning set forth in Section 6.2(f).
     “ARDA Estoppel Provisions” shall have the meaning set forth in
Section 6.2(f).
     “ARDA Party” shall mean Science Park Development Corporation.
     “Asserting Party” shall have the meaning set forth in Section 11.21.

 



--------------------------------------------------------------------------------



 



     “Assignment and Assumption Agreement” shall mean an Assignment, Assumption
and Bill of Sale Agreement in substantially the form attached hereto as
Schedule 8.2(e).
     “Brokerage Agreements” shall mean the lease brokerage agreements listed on
the attached Schedule 7.2(b)(iv)-4.
     “Business Day” shall mean any day of the week other than Saturday, Sunday,
or a day on which banking institutions in Boston, Massachusetts are obligated or
authorized by law or executive action to be closed to the transaction of normal
banking business.
     “Certificate” shall have the meaning set forth in Section 6.1(g).
     “Claim” shall have the meaning set forth in Section 10.6.
     “Claim Period” shall have the meaning set forth in Section 7.3(d).
     “Closing” shall mean the consummation of the purchase and sale of the
Property pursuant to the terms of this Agreement.
     “Closing Date” shall mean April 4, 2007, as such date may be extended in
accordance with the express extension provisions of this Agreement.
     “Closing Month” shall have the meaning set forth in Section 8.4(b).
     “Closing Statement” shall have the meaning set forth in Section 8.4(l).
     “Code” shall mean the Internal Revenue Code of 1986, and all amendments
thereto and all regulations issued thereunder.
     “coming due” shall have the meaning set forth in Section 6.4(c).
     “Condemnation” shall have the meaning set forth in Section 6.3(a).
     “Confidential Information” shall mean all information concerning the
Property, the Leases and Seller, excluding information that is available to the
general public from sources other than disclosure by Purchaser or its agents in
violation of this Agreement.
     “costs of collection” shall have the meaning set forth in Section 8.4(b).
     “Damage Cap” shall have the meaning set forth in Section 10.4.
     “Deed” shall mean a special warranty deed from 110 Munson Seller to
Purchaser in the form attached hereto as Schedule 8.2(a).
     “Defending Party” shall have the meaning set forth in Section 11.21.

2



--------------------------------------------------------------------------------



 



     “Deposit” shall have the meaning set forth in Section 3.1.
     “Due Diligence Materials” shall have the meaning set forth in Section 5.2.
     “Effective Date” shall mean the date of this Agreement.
     “Environmental Insurance Policy” shall mean that certain Pollution Legal
Liability Policy issued by Gulf Insurance Group with a Policy Number:
GU-0680969.
     “Environmental Laws” shall have the meaning set forth in Section 11.19.
     “eRoom” shall have the meaning set forth in Section 5.2.
     “Escrow Agent” shall mean the Title Company.
     “Ground Landlord’s Consent” shall have the meaning set forth in Section
6.1(d).
     “Ground Landlord Estoppel Provisions” shall have the meaning set forth in
Section 6.1(d).
     “Ground Lease Assignment” shall mean an Assignment and Assumption of Ground
Lease in substantially the form attached hereto as Schedule 8.2(b).
     “Ground Leases” shall mean the ground leases at the Property listed on the
attached Schedule 7.2(b)(iv)-1.
     “Hazardous Materials” shall have the meaning set forth in Section 11.19.
     “Impositions” shall have the meaning set forth in Section 8.4(b).
     “Joint Venture Entity” shall mean a limited partnership, limited liability
company or any other joint venture entity that is managed, either directly or
indirectly, by any Related Entity(s) (provided that the management rights of
such Related Entity(s) may be subject to (i) the right of one or more other
partners, members or other venturers in such joint veture to approve certain
material transactions entered into, other actions taken by or other major
decisions made for, such Joint Venture Entity and (ii) other customary rights,
so long as no such rights can ever be exercised with respect to the transactions
contemplated by this Agreement).
     “Lease Expenses” shall mean the Seller Lease Expenses and the Purchaser
Lease Expenses related to the Property.
     “Leases” shall mean the leases of space at the Real Property listed on the
attached Schedule 7.2(b)(iv)-1.

3



--------------------------------------------------------------------------------



 



     “Listed Permits” shall mean the licenses, permits, approvals, certificates
and entitlements listed on Schedule 7.2(b)(iv)-6 attached hereto.
     “Lyme Timber Guarantys” shall have the meaning set forth in the attached
Schedule 7.2(b)(iv)-3
     “Major Event” shall have the meaning set forth in Section 6.3(a).
     “Miscellaneous Consultant Agreements” shall mean the contracts and
agreements that are listed on the attached Schedule 7.2(b)(iv)-2.
     “Miscellaneous Consultant Consent” shall mean an agreement in the form
attached as Schedule 5.5.
     “Net Proceeds” shall have the meaning set forth in Section 6.3(a).
     “New Lender” shall mean any lender or lenders (or any agent on their
behalf) providing financing to Purchaser in connection with the transactions
contemplated herein.
     “Other Matters” shall mean the contracts and matters that are listed on the
attached Schedule 7.2(b)(iv)-3.
     “Permits” shall mean any licenses, permits, approvals, certificates or
entitlements issued in connection with the improvements that Seller has
constructed on the Real Property, including the Listed Permits.
     “Permitted Assignee” shall mean any Joint Venture Entity, Related Entity
or, with respect to Purchaser, any New Lender, and with respect to any New
Lender, any Person eligible to be an assignee of New Lender’s interests under
the documents entered into by Purchaser and New Lender with respect to the
financing of the transactions contemplated herein.
     “Permitted Exceptions” shall mean: (a) all matters shown on the Title
Commitments (other than Seller Mortgages) or the Surveys, except for those
matters (other than any matter that would otherwise constitute a Permitted
Exception under this definition) as to which, in accordance with Section 4.1:
(i) Purchaser makes a written objection on or before the expiration of the Study
Period; and (ii) Seller elects to use reasonable efforts to cure; (b) if
Purchaser fails to obtain the Title Commitments before the end of the Study
Period, all matters of public record as of the last day of the Study Period
(other than Seller Mortgages); (c) all matters, whether or not of record, that
arise out of the actions of Purchaser or Persons acting under Purchaser; (d) any
documents evidencing the Leases, the Miscellaneous Consultant Agreements or any
Other Matters to be assigned to Purchaser under this Agreement; (e) the lien of
general real estate taxes, personal property taxes and all water, sewer,
utility, trash and other similar charges and assessments which are not yet due
and payable; (f) any lien, encumbrance or governmental obligation which either
affects solely the property of a tenant under a Lease or is the obligation of
such tenant to discharge, cure or comply with; (g) all laws, regulations and
ordinances restrictions including, without limitation, all environmental, use,
building and zoning laws

4



--------------------------------------------------------------------------------



 



affecting the Properties or the ownership, use or operation thereof now in
effect or which may be in force and effect on the Closing Date with respect to
such Properties; (h) any notice of contract and (i) all matters (other than
Seller Mortgages) that the Title Company is willing to insure over to the
reasonable satisfaction of Purchaser without material additional premium or
indemnity (other than additional premium or indemnity that Seller in its sole
discretion elects to pay or give). Without limitation, Permitted Exceptions
include all of the matters respectively referred to in Schedule 4.1 attached.
     “Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.
     “Personal Property” shall mean all right, title and interest of Seller in
all Permits (except to the extent such Permit cannot be assigned in accordance
with applicable law), Reports, the Leases (including any security deposits
delivered thereunder) at the Property, the Miscellaneous Consultant Agreements,
the Other Matters, matters referred to in Schedule 4.1, the Brokerage
Agreements, the Plans and Specifications, the tangible personal property used or
to be used in connection with the Real Property, including the tangible personal
property listed on Schedule 7.2(c)(v) attached hereto, the Environmental
Insurance Policy and in all surveys, blue prints, drawings and other
documentation for or with respect to the Property; all marketing artwork,
booklets, manuals and promotional and advertising materials concerning the
Property (including any websites, photographs, videos or other tangible or
intellectual property concerning the Property) in each case to the extent
available and in the possession and control of Seller; all tenant data,
correspondence with past, present and prospective tenants, vendors suppliers and
utility companies in each case to the extent available and in the possession and
control of Seller; such other existing books, records and documents used solely
in connection with the construction or operation of the Property to the extent
available and in the possession and control of Seller; all intellectual property
with respect to the Property, including but not limited to, trade names and
trademarks associated with the Property or by which the Property is commonly
known or designated, and all claims and causes of action with respect to any of
the foregoing arising from and after the Closing; provided, however, that Seller
(x) makes no representations or warranties whatsoever with respect to any of the
Personal Property (except as and to the extent expressly set forth in
Section 7.2) and (y) Purchaser acknowledges and agrees that Seller and/or the
Seller Parties may use photographs or other reproductions of the Property after
the Closing for marketing or other reasonable purposes. For the avoidance of
doubt, Purchaser expressly acknowledges that trademarks, trade names, copyrights
or other intellectual property in and to the legal or trade names of any direct
or indirect owner of Seller or Assignor, including without limitation the names
“Lyme,” and “Lyme Properties” shall not be transferred from Seller to Purchaser,
nor shall the following be transferred or conveyed as Personal Property (i) any
information or documents related to the transaction of which this Agreement is a
part, (ii) any projections and other internal memoranda or materials,
(iii) financial statements of Seller, appraisals, budgets, strategic plans for
the Property, internal analyses and submissions relating to Seller’s obtaining
of internal authorizations and the like and (iv) any attorney and accountant
work product or any other materials subject to any legal privilege in favor of
Seller.
     “Post-Closing Escrow Agreement” shall have the meaning set forth in Section
10.5.

5



--------------------------------------------------------------------------------



 



     “Post-Closing Escrow Funds” shall have the meaning set forth in
Section 10.5.
     “Property” shall mean the Real Property and the Personal Property.
     “Purchase Price” shall mean the purchase price for the Property as
specified in Section 2.2(a).
     “Purchaser Lease Expenses” shall mean, collectively, any third party costs
or expenses (including any brokerage fees) arising out of or in connection with
(a) any of the Leases at the Property, to the extent such costs and expenses
were not due and payable prior to the Closing, as the same are set forth on the
attached Schedule 7.2(b)(iv)-4, (b) any extension, expansion or other right
exercised by any Tenant under any Lease at the Property after the Effective
Date, or (c) any new lease or Lease modification at the Property entered into
with Purchaser’s prior approval as provided in this Agreement between the
Effective Date and the Closing Date.
     “Purchaser Title Objections” shall have the meaning set forth in
Section 4.1.
     “Purchaser’s Endorsements” shall mean the following to the extent such
endorsements are generally available for real property such as the Real Property
in the State of Connecticut: (1) owner’s comprehensive; (2) access; (3) “same
as” survey; (4) subdivision; (5) zoning 3.1; (6) deletion of standard mechanic’s
lien exception and (7) deletion of creditor’s rights exception.
     “Purchaser’s REIT Entity” shall have the meaning set forth in Section 6.4.
     “Real Property” shall mean the real and other property respectively
described on Exhibit A attached hereto and all buildings, structures and other
improvements located thereon, together with and subject to all privileges,
rights, easements and appurtenances belonging to or burdening such property
(including the Permitted Exceptions) and all right, title and interest of
Seller, if any, in and to any streets, alleys, passages or other rights-of-way
or appurtenances included in, adjacent to or used in connection with such
property. Exhibit A respectively describes the following: Tract K, Tract B-1,
Tract A, Tract B-2, Tract D, Tract E, Tract J and 110 Munson.
     “Related Entity” shall mean Purchaser, Purchaser’s REIT Entity or any
single purpose entity or entities that are directly or indirectly wholly-owned
and controlled by Purchaser and Purchaser’s REIT Entity.
     “Rents” shall have the meaning set forth in Section 8.4(b).
     “Reports” shall mean any reports by any third party engineering,
architectural, environmental or other like consultants regarding Hazardous
Materials at the Real Property, which were prepared for Seller in connection
with and following Seller’s acquisition of the Real Property, including the
reports listed on the attached Schedule 7.2(b)(iv)-5. The Reports are
Confidential Information.

6



--------------------------------------------------------------------------------



 



     “Restricted Period” shall mean the period commencing on the date that is
three (3) Business Days prior to the expiration of the Study Period and ending
on the earlier of the Closing or the termination of this Agreement.
     “Seller Lease Expenses” shall mean, collectively, any third party costs or
expenses (including any brokerage fees) arising out of or in connection with any
of the Leases of the Property or portions thereof (other than any Purchaser
Lease expenses) to the extent the same are due prior to the Closing.
     “Seller Mortgage” shall mean any mortgage or deed of trust granted or
assumed by Seller and encumbering the Real Property or any portion thereof or
any other lien securing the payment of a liquidated sum of money voluntarily
created by Seller, but shall not include any mortgage that Purchaser elects to
assume at the Closing.
     “Seller Parties” shall mean each Seller, and each such entity’s affiliates,
and each of their respective direct and indirect owners, and their respective
agents, partners, officers, directors, trustees, attorneys, advisors, managers
and employees.
     “Seller Representations” shall mean the representations and warranties of
Seller expressly set forth in Section 7.2.
     “Seller’s Broker(s)” shall mean Lyme Properties LLC.
     “Seller’s Estoppel Certificate” shall mean an estoppel certificate from the
applicable Seller provided pursuant to this Agreement.
     “Seller’s Title Election Period” shall have the meaning set forth in
Section 4.1.
     “Study Period” shall mean the period commencing on the Effective Date of
this Agreement and ending at 5:00 p.m. East Coast time on February 16, 2007.
     “Survey” shall have the meaning set forth in Section 4.1.
     “Surviving Obligations” shall mean all obligations of a party which by
their terms expressly survive the Closing or termination of this Agreement.
     “TDA” shall have the meaning set forth in the attached
Schedule 7.2(b)(iv)-3.
     “TDA Consent” shall have the meaning set forth in Section 6.1(e).
     “TDA Estoppel Provisions” shall have the meaning set forth in
Section 6.1(e).
     “TDA Party” shall have the meaning set forth in Section 6.1(e).
     “Tenant Estoppel Certificate” shall have the meaning set forth in Section
6.1(c).

7



--------------------------------------------------------------------------------



 



     “Tenants” shall mean the tenants under the Leases at the Property.
     “Threshold Amount” shall have the meaning set forth in Section 10.1.
     “Title Commitments” shall mean commitments in customary form evidencing the
Title Company’s commitment to issue the Title Policies to Purchaser.
     “Title Company” shall mean the Boston, Massachusetts office of Stewart
Title Guaranty Company, having an address of 99 Summer Street, 2nd Floor,
Boston, Massachusetts 02110, Attention: Marie Franco, Esq.
     “Title Cure Cap” shall mean Four Hundred Thousand Dollars ($400,000).
     “Title Objection Notice” shall have the meaning set forth in Section 4.1.
     “Title Policies” shall mean ALTA Owner’s Policies of title insurance
(insuring either fee or ground lease title, as applicable), with extended
coverage (i.e., with ALTA General Exceptions deleted), dated as of the date and
time of the recording of the Deed or, if applicable, the recording of a Ground
Lease Assignment, in the amount of the allocated Purchase Price for the Real
Property, insuring Purchaser as owner of good, marketable and indefeasible fee
simple title (or in the case of any portion of the Real Property that is subject
to a Ground Lease, good and marketable leasehold title) to the respective Real
Property, subject only to the Permitted Exceptions and including the Purchaser’s
Endorsements.
     “Update” shall have the meaning set forth in Section 7.3(c).
     “Update Termination Period” shall have the meaning set forth in Section
7.3(c).
     “Updated Certificate” shall have the meaning set forth in Section 6.1(j).
     “when due” shall have the meaning set forth in Section 6.4(c).
ARTICLE 2
Agreement: Purchase Price
     Section 2.1. Agreement to Sell and Purchase. Subject to the terms and
provisions hereof, Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property from Seller.
     Section 2.2. Purchase Price. (a) The purchase price for the Property shall
be the sum of Twenty One Million Dollars ($21,000,000) (the “Purchase Price”).
Subject to the adjustments and apportionments set forth in this Agreement, the
Purchase Price shall be paid on the Closing Date by wire transfer of immediately
available federal funds to such account(s) of Seller as Seller designates in
writing to Purchaser. The Purchase Price shall be allocated as follows:

8



--------------------------------------------------------------------------------



 



             
(1)
  Tracts K and B-1 and 110 Munson:   $ 22,300,000  
(2)
  Tracts A, B-2, D, E and J and all other Property:   ($ 1,300,000 )

     The Purchase Price allocation with respect to the matters set forth in the
foregoing (2) is a reduction in the Purchase Price on account of future funding
obligations with respect to development on Tracts A, B-2, D, E and J. The
foregoing allocation is not intended and shall not be construed to allow Seller
to sell or Purchaser to purchase less than all of the Property.
ARTICLE 3
Deposit
     Section 3.1. Deposit. Purchaser shall deposit with Escrow Agent no later
than the following events the following amounts: (i) on the third (3rd) Business
Day after the Effective Date, One Million Dollars ($1,000,000), (ii) on the
third (3rd) Business Day after the date of the expiration of the Study Period,
if Purchaser fails to terminate this Agreement in accordance with Section 5.2,
One Million Dollars ($1,000,000) (individually or collectively, as the case may
be at any time, the “Deposit”), such that the total Deposit at such time shall
be Two Million Dollars ($2,000,000). The Deposit shall be held by Escrow Agent
in a segregated “money market” interest bearing account pursuant to an escrow
agreement in the form attached hereto as Schedule 3.1. Escrow Agent shall invest
the Deposit in an interest-bearing savings account or short-term U.S. Treasury
Bills or similar cash-equivalent securities, as directed by Purchaser and
Seller. Any and all interest earned on the Deposit shall be reported to
Purchaser’s federal tax identification number and shall become part of the
Deposit. The Deposit shall be applied to the Purchase Price if the Closing
occurs. If Purchaser fails to deliver any installments of the Deposit to Escrow
Agent within the time required under this Section 3.1, then this Agreement
shall, at Seller’s election, terminate (other than the Surviving Obligations),
and any Deposit then held by Escrow Agent shall be promptly paid or delivered to
Seller following such termination. At Purchaser’s election all or any portion of
the Deposit may be made by delivering to the Escrow Agent a letter of credit,
which shall mean an irrevocable, unconditional, transferable, clean sight draft
letter of credit in a form reasonably approved by Seller issued or confirmed for
direct payment by a financial institution acceptable to Seller that will accept
draws upon such letter of credit in either Boston, Massachusetts or New York,
New York, that expires no earlier than one hundred twenty (120) days after the
Closing Date, in favor of Seller entitling Seller to draw thereon based solely
on a statement purportedly executed by an officer of Seller stating that it has
the right to draw thereon. Purchaser shall remain fully liable for the amount of
the Deposit, without duplication, if any such letter of credit evidencing the
Deposit expires, is terminated or is otherwise not payable to or drawable by
Seller in accordance with the terms of this Agreement.
ARTICLE 4
Survey and Title Commitment
     Section 4.1. Title and Survey. Purchaser may: (a) order an “as built”
survey for any of the respective Real Property (the “Surveys”) by a licensed
surveyor or registered professional

9



--------------------------------------------------------------------------------



 



engineer reasonably acceptable to Purchaser; and (b) cause the Title Company to
prepare and furnish Title Commitments to Purchaser and Seller for the Real
Property, together with copies of all instruments referred to thereon as
exceptions to title. Purchaser shall deliver an original of any Surveys and a
copy of any Title Commitments (and such instruments) to Seller within three (3)
Business Days of receipt thereof by Purchaser. In the event that Purchaser fails
to obtain any Title Commitments or Surveys prior to the expiration of the Study
Period, in each case with respect to any part of the Real Property, then
Purchaser shall waive any right to object to any matter set forth in the Title
Commitments or Surveys, as the case may be (but such waiver shall apply only
with respect to such parts of the Real Property for which a Title Commitment or
Survey was not obtained), following the expiration of the Study Period.
     Not later than the expiration of the Study Period, Purchaser shall give
Seller a written notice (the “Title Objection Notice”) that sets forth in
reasonable detail an explanation of any objections that Purchaser has to title
or survey matters affecting the Real Property (the “Purchaser Title
Objections”); provided, however, that Purchaser shall have no right to object to
any Permitted Exceptions. Seller shall have until 5:00 p.m. Boston time on the
third (3rd) Business Day from its receipt of the Title Objection Notice
(“Seller’s Title Election Period”) to give Purchaser notice as to whether Seller
elects to use reasonable efforts to cure the Purchaser Title Objections by the
Closing Date. If Seller fails to give Purchaser written notice of such election
before the end of Seller’s Title Election Period, Seller shall be deemed to have
elected not to attempt to cure the Purchaser Title Objections. If Seller elects
not to or is deemed to have elected not to attempt to cure any one or more of
the Purchaser Title Objections, such Purchaser Title Objections shall constitute
Permitted Exceptions and Purchaser shall have until 5:00 p.m. Boston time on the
fifth (5th) Business Day after the end of the Study Period to elect whether to
take title to the Property subject to such matters or to terminate this
Agreement by giving written notice to Seller of such termination on or before
such time on such fifth (5th) Business Day, and failure of Purchaser to so
terminate this Agreement shall be deemed an election to take title to the
Property subject to such matters. If (x) Seller elects to use reasonable efforts
to cure any one or more of the Purchaser Title Objections, or (y) the Real
Property becomes subject to any defect in title arising after the date of any
Title Commitment or Survey obtained prior to the expiration of the Study Period,
as the case may be, Purchaser shall notify Seller within three (3) Business Days
of becoming aware of such defect (or at the Closing if less than three
(3) Business Days remain until the Closing Date) and Seller shall have until the
Closing Date, which Seller may in its sole discretion, exercisable by written
notice to Purchaser on or before the Closing Date, extend for one or more
periods of up to sixty (60) days in total to provide additional time to complete
such cure. If at the Closing Date, as so extended, Seller has not completed such
cure then Purchaser shall have the option of either accepting the title as it
then is or receiving a refund of the Deposit, which shall promptly be returned
to Purchaser and thereupon except for Surviving Obligations Purchaser and Seller
shall have no further obligations or liabilities under this Agreement. If Seller
elects to use reasonable efforts to cure any one or more of Purchaser Title
Objections, Seller shall in no event be required to bring or settle a lawsuit to
clear any title defects and, except for Seller Mortgages, Seller shall never be
required to expend more than the amount of the Title Cure Cap to cure all
Purchaser Title Objections. All Seller Mortgages will be satisfied by Seller at
or prior to the Closing or, if not so satisfied, shall be satisfied at Closing
by reserving proceeds otherwise payable to Seller in a manner reasonably
satisfactory to the Title Company.

10



--------------------------------------------------------------------------------



 



     Section 4.2. Discharge of Title Objections Notwithstanding anything herein
to the contrary, Seller shall be deemed to have removed or corrected each matter
or condition that is not a Permitted Exception if, in Seller’s discretion and at
its sole cost, Seller either (a) causes the Title Company to remove such matter
or condition as an exception to title in the applicable Title Commitment issued
at Closing or affirmatively insures against the same in a manner reasonably
acceptable to Purchaser, in each case without any additional cost to Purchaser,
whether such insurance is made available in consideration of payment, bonding,
indemnity of Seller or otherwise, or (b) delivers (i) its own funds (or directs
that a portion of the Purchase Price be delivered) in an amount needed to fully
discharge any such matter or condition to the Title Company with instructions
for the Title Company to apply such funds to fully discharge any such matter or
condition, and (ii) if required by the Title Company, such instruments in
recordable form as are necessary to enable the Title Company to discharge such
matter or condition of record.
ARTICLE 5
Inspection
     Section 5.1. Access During the pendency of this Agreement, Purchaser,
personally or through its authorized agents, shall be entitled upon reasonable
advance notice to the applicable Seller Party to enter upon the Real Property
during normal business hours and shall have the right to make such
investigations, studies and analyses as Purchaser deems necessary or advisable,
subject to the following limitations: (a) such access shall not violate any law
or, so long as the same has been delivered to Purchaser, any agreement to which
Seller is a party; (b) a representative of the applicable Seller Party shall
have the right to be present when Purchaser or its representatives conducts its
or their investigations on the Real Property or communicates with any Tenants,
(c) neither Purchaser nor its representatives shall interfere with any
construction activities taking place on the Real Property (except to a de
minimis extent); (d) neither Purchaser nor its agents shall damage the Real
Property or any portion thereof (except to a de minimis extent); (e) before
Purchaser or its agents enter onto the Real Property, Purchaser shall deliver to
the applicable Seller Party a certificate of insurance naming the applicable
Seller Party as an additional insured, evidencing commercial general liability
insurance (including property damage, bodily injury and death) issued by an
insurance company having a rating of at least “A-VII” by A.M. Best Company, with
limits of at least $1,000,000 per occurrence for bodily or personal injury or
death and $2,000,000 aggregate per location; (f) Purchaser shall: (i) use
reasonable efforts to perform all on-site due diligence reviews on an
expeditious and efficient basis; and (ii) indemnify, hold harmless and defend
the Seller and the Seller Parties against, and hold each of them harmless from,
all loss, liability, claims, costs (including reasonable attorneys’ fees), liens
and damages resulting from or relating to the activities of Purchaser or its
agents; provided, however, that Purchaser shall not indemnify, hold harmless or
defend Seller or any of the Seller Parties against any loss, liability, claims,
costs (including reasonable attorney’s fees), liens or damages caused by any
Seller Party’s negligence or willful misconduct, or which arise out of the mere
discovery of conditions that were present before Purchaser entered onto the Real
Property, and (g) without Seller’s prior written consent, which Seller may give
or withhold in its absolute discretion, Purchaser shall not conduct any Phase II
investigations, soil borings or other

11



--------------------------------------------------------------------------------



 



invasive tests on or around the Real Property. The foregoing indemnification
obligation shall survive the Closing or termination of this Agreement.
     Section 5.2. Study Period (a) Purchaser shall have the Study Period to (i)
physically inspect the Property, ascertain that the Property has sufficient
characteristics for its purposes, conduct appraisals, examine construction
documents, perform examinations of the physical condition of the Property and
any improvements located thereon, and examine the Property for the presence of
Hazardous Materials, in each case as provided for in Section 5.1, and (ii)
review any materials delivered and/or made available to Purchaser and/or
Purchaser’s representatives (including, without limitation, the Reports and
those items contained in that certain data room website located at
https://extranet.piperrudnick.com/eRoom/lyme/ (such website being the “eRoom”)
and have access to such other records relating to construction of any
improvements located on the Real Property as are in Seller’s possession or
control (collectively, the “Due Diligence Materials”) and to otherwise conduct
such due diligence review of the Property as Purchaser, in its absolute
discretion, deems appropriate all at its sole cost. Where this Agreement uses
words such as “made available to Purchaser”, “provided to Purchaser”, “disclosed
to Purchaser” and the like, the presence of any information in the eRoom prior
to the commencement of the Restricted Period shall mean that such information
was made available, provided, delivered and disclosed to Purchaser.
     (b) Prior to the conclusion of the Study Period, Purchaser shall notify
Seller as to which Miscellaneous Consultant Agreements Purchaser will assume and
which Miscellaneous Consultant Agreements shall be terminated by Seller in
Purchaser’s sole discretion, and in the absence of any such notice, Purchaser
shall be deemed to elect to assume all of the Miscellaneous Consultant
Agreements. Purchaser will assume the obligations coming due after the Closing
Date under those Miscellaneous Consultant Agreements which Purchaser has elected
(or is deemed to have elected) to assume, to the extent that the parties to such
agreements agree to such assumption. Seller shall terminate at Closing all
Miscellaneous Consultant Agreements that are not so assumed.
     (c) If, before the end of the Study Period, Purchaser shall for any reason
in Purchaser’s sole discretion, determine that it does not wish to purchase the
Property, Purchaser shall be entitled to terminate this Agreement by giving
written notice thereof to Seller prior to the expiration of the Study Period,
and thereupon the Deposit shall promptly be returned to Purchaser and, except
for the Surviving Obligations, Seller and Purchaser shall have no further
obligations or liabilities to each other hereunder. If Purchaser fails to give
such notice prior to the expiration of the Study Period, it shall conclusively
be deemed to have elected to waive its right to terminate this Agreement under
this Section 5.2 and shall be obligated to purchase the Property in accordance
with the terms hereof. If Purchaser terminates this Agreement under this Section
5.2 or under any other provision of this Agreement, Purchaser shall promptly
deliver to Seller copies of all reports, studies and investigations relating to
the Property in Purchaser’s possession or under its control, the same to be
without warranty or representation by Purchaser or cost to Seller; provided,
however, that Purchaser shall have no obligation to deliver copies of any of the
following to Seller: (i) any information or documents related to the transaction
of which this Agreement is a part, (ii) any projections and other internal
memoranda or materials, (iii) financial statements of Purchaser, appraisals,
budgets, strategic plans for the Property

12



--------------------------------------------------------------------------------



 



prepared by or on behalf of Purchaser, internal analyses and submissions
relating to Purchaser’s obtaining of internal authorizations and the like and
(iv) any attorney and accountant work product or any other materials subject to
any legal privilege in favor of Purchaser.
     Section 5.3. Confidentiality (a) Subject to Section 5.3(b) and 5.3(c),
Purchaser shall hold all Confidential Information in confidence and shall not at
any time disclose or permit the disclosure of the Confidential Information to
any Person without Seller’s prior written consent. Purchaser further agrees to
use the Confidential Information only for purposes of evaluating the Property in
connection with its purchase thereof in accordance with the terms of this
Agreement. Notwithstanding the foregoing, (i) Purchaser may disclose the
Confidential Information to its affiliates, legal counsel, consultants,
engineers, accountants, lenders and similar third parties for their review of
the Confidential Information in connection with Purchaser’s purchase of the
Property subject to the terms of this Section 5.3, and (ii) Purchaser may
disclose the Confidential Information to the extent that such disclosure is
required by law (including any securities law) or court order, provided that
Purchaser first shall provide written notice thereof to Seller. If this
Agreement is terminated before the Closing, Purchaser promptly shall return the
Confidential Information to Seller and shall not retain copies thereof.
     (b) Following the Effective Date, Seller and Purchaser shall make a public
announcement concerning the sale of the Property pursuant to this Agreement.
Seller and Purchaser shall provide drafts of such public announcement to, and
confer with, the other party before such public announcement is made.
     (c) From and after the Closing, notwithstanding anything to the contrary
contained in this Agreement, any party to this transaction (and each employee,
agent or representative of the foregoing) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure except to the extent that maintaining confidentiality with respect
thereto is necessary to comply with any applicable federal or state securities
laws. The authorization in the preceding sentence is not intended to permit
disclosure of any other information unrelated to the tax treatment and tax
structure of the transaction including (without limitation) (i) any portion of
the transaction documents or related materials to the extent not related to the
tax treatment or tax structure of the transaction, (ii) the existence or status
of any negotiations unrelated to the tax issues, or (iii) any other term or
detail not relevant to the tax treatment or the tax structure of the
transaction.
     (d) The provisions of this Section 5.3 shall survive the termination of
this Agreement.
     Section 5.4. Reporting. In the event that Purchaser’s due diligence reveals
any condition of the Property that in Purchaser’s judgment requires disclosure
to any governmental agency or authority, Purchaser shall immediately notify
Seller thereof. In such event, Seller, and not Purchaser nor anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, Purchaser may disclose matters concerning the
Property to a governmental authority if, (a) in the written opinion of
Purchaser’s outside legal counsel (a copy of which is furnished to Seller),
Purchaser is, or more likely than not is, required by law to make such
disclosure, and (b) to the extent permitted by law, Purchaser gives Seller

13



--------------------------------------------------------------------------------



 



not less than ten (10) Business Days prior written notice of the proposed
disclosure, together with a copy of such legal opinion.
     Section 5.5. Miscellaneous Consultant Consents. Seller shall use
commercially reasonable efforts (as defined below) to obtain the following prior
to the commencement of the Restricted Period: a Miscellaneous Consultant Consent
from each party to the Miscellaneous Consultant Agreements (other than the
Seller or any predecessor-in-interest of Seller thereunder). Seller’s sole
obligation with respect to the Miscellaneous Consultant Consents shall be to use
commercially reasonable efforts to obtain the same (which, for purposes of this
Section 5.5, shall mean requesting the applicable document from the intended
signatory thereto, and shall in no event include the expenditure of any funds,
the amendment of any Miscellaneous Consultant Agreement or the commencement,
settlement or other resolution of any litigation, arbitration or similar
proceeding), and Purchaser’s sole remedy with respect to Seller’s failure to
obtain any such document (or any issue disclosed in any such document) shall be
to terminate this Agreement in accordance with Section 5.2.
ARTICLE 6
Conditions Precedent, Condemnation
     Section 6.1. Conditions Precedent Favoring Purchaser. Purchaser’s
obligations under this Agreement are subject to the fulfillment of the
conditions set forth in this Section 6.1 on or before the Closing Date. Each
condition may be waived in whole or in part only by written notice of such
waiver from Purchaser to Seller or by Purchaser consummating the transactions
described in this Agreement at the Closing.
     (a) Each Seller shall have performed and complied in all material respects
with all of the terms of this Agreement to be performed and complied with by
such Seller, as the case may be, prior to or at the Closing.
     (b) Subject to Section 7.3, on the Closing Date, the representations of the
respective parties within the term Seller set forth in Section 7.2 (as the same
have been updated pursuant to Section 7.3(c)) shall be true, complete and
accurate in all material respects, subject to: (1) changes that: (y) are caused
by the acts or omissions of Purchaser or Persons acting under Purchaser; or
(z) are a result of the operation of the Property in the normal course of
business since the date hereof and in accordance with the terms of this
Agreement and do not, individually or in the aggregate, have a material adverse
effect on the value of the Property or the Purchaser’s ability to use the
Property for its intended uses; and (2) casualty or condemnation (which shall be
governed by Section 6.3).
     (c) Purchaser shall have received estoppel certificates from each of the
following Tenants: Alexion Pharmaceuticals, Inc., Higher One, Inc. and CT
Technology Development Corp. (each, a “Tenant Estoppel Certificate”) or shall
have been provided with Seller’s Estoppel Certificates as permitted by the
following sentence, in each case dated no earlier than the Effective Date (the
“Estoppel Requirement”). If Tract K Seller is unable to obtain estoppel
certificates from Higher One, Inc. and CT Technology Development Corp., in order
to meet the

14



--------------------------------------------------------------------------------



 



Estoppel Requirement, Tract K Seller shall provide to the Purchaser substitute
Seller’s Estoppel Certificates with respect to the Leases to Higher One, Inc.
and CT Technology Development Corp., as the case may be. With respect to any
Tenant for whom Tract K Seller delivers a Seller’s Estoppel Certificate, Tract K
Seller’s statements therein shall be deemed to be representations and warranties
as though set forth under and subject to Article 7 of this Agreement. Tract K
Seller shall be entitled to continue to deal with such Tenant after Closing to
attempt to obtain a Tenant Estoppel Certificate from such Tenant. If Purchaser
subsequently receives a Tenant Estoppel Certificate from any Tenant for whom
Tract K Seller has delivered a Seller’s Estoppel Certificate, Tract K Seller
shall thereupon be released from liability with respect to the Seller’s Estoppel
Certificate given with respect to such Tenant to the extent that the information
contained in the Tenant Estoppel Certificate obtained from the Tenant is
materially consistent with the information contained in Seller’s Estoppel
Certificate. All Tenant Estoppel Certificates required hereby shall be
substantially in the form of the Seller’s Estoppel Certificate or, if the
applicable Lease provides a form tenant estoppel certificate that includes all
of the material provisions of the Seller’s Estoppel Certificate, then in the
form so provided in such Lease, as the case may be; but such form may contain
modifications and additions so long as it sets forth the material provisions of
the form attached hereto. Except as provided in Section 6.1(g) below with
respect to any Certificate delivered to Purchaser before the commencement of the
Restricted Period, no Tenant Estoppel Certificate (or Seller’s Estoppel
Certificate) shall count towards the Estoppel Requirement if it (A) discloses
any material default by Tract K Seller or the respective Tenant that was not
disclosed to Purchaser before the commencement of the Restricted Period or (B)
contains information that is materially inconsistent with the information set
forth in the Leases as made available to Purchaser before the commencement of
the Restricted Period or (C) sets forth claims or disputes not disclosed to
Purchaser before the commencement of the Restricted Period, and in each case has
a material adverse effect on the value of the Property following the Closing; or
(D) discloses any information that would make any Seller Representation untrue
in any material respect. Tenant Estoppel Certificates or Seller’s Estoppel
Certificates that set forth claims, disputes or landlord defaults with respect
to construction or other matters having an individual value of not more than One
Hundred Thousand Dollars ($100,000) and an aggregate value (with respect to all
Tenant Estoppel Certificates and Seller’s Estoppel Certificates) of not more
than Two Hundred Thousand Dollars ($200,000) and that would not entitle the
Tenant under the applicable Lease to terminate such Lease pursuant to the terms
thereof as of the date of such Certificates shall conclusively be deemed not to
have a material adverse effect on the value of the Property following the
Closing; but Tenant Estoppel Certificates or Seller’s Estoppel Certificates that
set forth claims, disputes or landlord defaults with respect to construction or
other matters having an individual value greater than One Hundred Thousand
Dollars ($100,000) or an aggregate value (with respect to all Tenant Estoppel
Certificates and Seller’s Estoppel Certificates) greater than Two Hundred
Thousand Dollars ($200,000) or that would entitle the Tenant under the
applicable Lease to terminate such Lease pursuant to the terms thereof as of the
date of such Certificates shall conclusively be deemed to have a material
adverse effect on the value of the Property following the Closing. The foregoing
deemed material adverse effect shall apply to all Tenant Estoppel Certificates
and Seller’s Estoppel Certificates, whether the same are delivered to Purchaser
before or following the commencement of the Restricted Period (notwithstanding
the provisions of Section 6.1(g) below). If any Tenant Estoppel Certificate or
Seller’s Estoppel Certificate provided to Purchaser contains any information
that is inconsistent with any Seller

15



--------------------------------------------------------------------------------



 



Representation, the Seller Representation shall be deemed modified by the
information contained in such Certificate, and for the avoidance of doubt, each
such Certificate shall be treated as an Update. Notwithstanding anything herein
to the contrary but subject to the provisions set forth in Section 6.1(g) below
with respect to any Certificate delivered to Purchaser before the commencement
of the Restricted Period, an estoppel certificate that would otherwise satisfy
the requirements for an acceptable estoppel certificate above, except for an
alleged “landlord default” or any Tenant claims or disputes in excess of the
foregoing amounts set forth in such certificate shall be deemed acceptable and
shall count toward the Estoppel Requirement if (x) Tract K Seller cures such
asserted landlord default at or prior to the Closing, or (y) Tract K Seller is
disputing such landlord default in good faith, such alleged default reasonably
could not result in a termination of the respective Lease, and Tract K Seller at
its sole discretion deposits with the Escrow Agent at the Closing funds
reasonably adequate to effect the cure of such landlord default post-Closing and
pay Tenant all amounts due under the Lease or that otherwise may be due to the
Tenant under applicable law, if any, as a result thereof, such funds to be held
in escrow by the Escrow Agent until such dispute is resolved in landlord’s favor
or such landlord default is cured, and if such dispute is not resolved in
landlord’s favor within ninety (90) days after the Closing, Purchaser may use
and apply so much of the escrow funds as shall be necessary to cure the landlord
default and pay Tenant all amounts due under the Lease or that may otherwise be
due to the Tenant under applicable law, if any, as a result thereof, and any
remaining balance shall be promptly remitted to Tract K Seller. Purchaser shall
reasonably cooperate with Tract K Seller’s efforts to effect such cure after the
Closing at no material cost to Purchaser (unless such cost is reimbursed to
Purchaser).
     (d) Purchaser shall have received from the landlord under each Ground Lease
a “Ground Landlord’s Consent” substantially in the form of Schedule 6.1(d),
which includes the “Ground Landlord Estoppel Provisions” therein, dated no
earlier than the Effective Date. Such form may contain modifications and
additions so long as it sets forth the material provisions of the form attached
hereto. Except as provided in Section 6.1(g) below with respect to any
Certificate delivered to Purchaser before the commencement of the Restricted
Period, no Ground Landlord Estoppel Provisions shall satisfy this condition to
Closing if the same (A) discloses any material default by the tenant under such
Ground Lease that was not disclosed to Purchaser before the commencement of the
Restricted Period or (B) contains information that is materially inconsistent
with the information set forth in the Ground Leases as made available to
Purchaser before the commencement of the Restricted Period or (C) sets forth
claims or disputes not disclosed to Purchaser before the commencement of the
Restricted Period, and in each case has a material adverse effect on the value
of the Property following the Closing; or (D) discloses any information that
would make any Seller Representation untrue in any material respect. Ground
Landlord Estoppel Provisions that set forth claims, disputes or tenant defaults
with respect to construction or other matters having an individual value of not
more than One Hundred Fifty Thousand Dollars ($150,000) and an aggregate value
(with respect to all Ground Landlord Estoppel Provisions) of not more than Three
Hundred Thousand Dollars ($300,000) and that would not entitle the landlord
under the applicable Ground Lease to terminate such Ground Lease pursuant to the
terms thereof as of the date of such Certificates shall conclusively be deemed
not to have a material adverse effect on the value of the Property following the
Closing; but Ground Landlord Estoppel Provisions that set forth claims, disputes
or tenant defaults with respect to construction or other matters having an
individual value greater than One Hundred

16



--------------------------------------------------------------------------------



 



Fifty Thousand Dollars ($150,000) or an aggregate value (with respect to all
Ground Landlord Estoppel Provisions) greater than Three Hundred Thousand Dollars
($300,000) or that would entitle the landlord under the applicable Ground Lease
to terminate such Ground Lease pursuant to the terms thereof as of the date of
such Certificates shall conclusively be deemed to have a material adverse effect
on the value of the Property following the Closing. The foregoing deemed
material adverse effect shall apply to all Ground Landlord Estoppel Provisions,
whether the same are delivered to Purchaser before or following the commencement
of the Restricted Period (notwithstanding the provisions of Section 6.1(g)
below). If the Ground Landlord Estoppel Provisions provided to Purchaser contain
any information that is inconsistent with any Seller Representation, the Seller
Representation shall be deemed modified by the information contained in such
Certificate, and for the avoidance of doubt, each such Certificate shall be
treated as an Update. Notwithstanding anything herein to the contrary but
subject to the provisions set forth in Section 6.1(g) below with respect to any
Certificate delivered to Purchaser before the commencement of the Restricted
Period, a Ground Landlord’s Consent that would otherwise satisfy the
requirements for an acceptable Ground Landlord’s Consent above, except for an
alleged tenant default under the Ground Lease or any landlord claim or disputes
under such Ground Lease in excess of the foregoing amounts set forth in such
Certificate shall be deemed acceptable and shall satisfy this condition to
Closing if (x) the tenant under such Ground Lease cures such asserted tenant
default at or prior to the Closing, or (y) the tenant under such Ground Lease is
disputing such tenant default in good faith, such alleged default reasonably
could not result in a termination of such Ground Lease, and the tenant under
such Ground Lease at its sole discretion deposits with the Escrow Agent at the
Closing funds reasonably adequate to effect the cure of such tenant default
post-Closing and pay the landlord under such Ground Lease all amounts due under
such Ground Lease or that otherwise may be due to the landlord under such Ground
Lease under applicable law, if any, as a result thereof, such funds to be held
in escrow by the Escrow Agent until such dispute is resolved in favor of the
tenant under such Ground Lease, or such tenant default is cured, and if such
dispute is not resolved in tenant’s favor within ninety (90) days after the
Closing, Purchaser may use and apply so much of the escrow funds as shall be
necessary to cure the applicable default and pay the landlord under such Ground
Lease all amounts due under such Ground Lease or that may otherwise be due to
such landlord under applicable law, if any, as a result thereof, and any
remaining balance shall be promptly remitted to the applicable Seller entity.
Purchaser shall reasonably cooperate with any such Seller entity’s efforts to
effect such cure after the Closing at no material cost to Purchaser (unless such
cost is reimbursed to Purchaser).
     (e) Purchaser shall have received from each party to the TDA (other than
any Seller) (each such party being a “TDA Party”) a “TDA Consent” substantially
in the form of Schedule 6.1(e), which includes the “TDA Estoppel Provisions”
therein, dated no earlier than the Effective Date. The TDA Estoppel Provisions
required hereby shall be substantially in the form set forth in the TDA Consent;
but such form may contain modifications and additions so long as it sets forth
the material provisions of the form attached hereto. Except as provided in
Section 6.1(g) below with respect to any Certificate delivered to Purchaser
before the commencement of the Restricted Period, no TDA Estoppel Provisions
shall satisfy this condition to Closing if the same (A) discloses any material
default by any Person under the TDA that was not disclosed to Purchaser before
the commencement of the Restricted Period or (B) contains information that is
materially inconsistent with the information set forth in the TDA as made
available to Purchaser

17



--------------------------------------------------------------------------------



 



before the commencement of the Restricted Period or (C) sets forth claims or
disputes not disclosed to Purchaser before the commencement of the Restricted
Period, and in each case has a material adverse effect on the value of the
Property following the Closing; or (D) discloses any information that would make
any Seller Representation untrue in any material respect. TDA Estoppel
Provisions that set forth claims, disputes or defaults with respect to
construction, remediation or other matters having an individual value of not
more than One Hundred Fifty Thousand Dollars ($150,000) and an aggregate value
(with respect to all TDA Estoppel Provisions) of not more than Three Hundred
Thousand Dollars ($300,000) and that would not entitle a TDA Party to terminate
the TDA pursuant to the terms thereof as of the date of such Certificate shall
conclusively be deemed not to have a material adverse effect on the value of the
Property following the Closing; but TDA Estoppel Provisions that set forth
claims, disputes or tenant defaults with respect to construction, remediation or
other matters having an individual value greater than One Hundred Fifty Thousand
Dollars ($150,000) or an aggregate value (with respect to all TDA Estoppel
Provisions) greater than Three Hundred Thousand Dollars ($300,000) or that would
entitle a TDA Party to terminate the TDA pursuant to the terms thereof as of the
date of such Certificates shall conclusively be deemed to have a material
adverse effect on the value of the Property following the Closing. The foregoing
deemed material adverse effect shall apply to the TDA Estoppel Provisions,
whether the same are delivered to Purchaser before or following the commencement
of the Restricted Period (notwithstanding the provisions of Section 6.1(g)
below). If the TDA Estoppel Provisions provided to Purchaser contain any
information that is inconsistent with any Seller Representation, the Seller
Representation shall be deemed modified by the information contained in such
Certificate, and for the avoidance of doubt, each such Certificate shall be
treated as an Update. Notwithstanding anything herein to the contrary but
subject to the provisions set forth in Section 6.1(g) below with respect to any
Certificate delivered to Purchaser before the commencement of the Restricted
Period, a TDA Consent that would otherwise satisfy the requirements for an
acceptable TDA Consent above, except for an alleged default by a Seller under
the TDA or any TDA Party claim or disputes under the TDA in excess of the
foregoing amounts set forth in such Certificate shall be deemed acceptable and
shall satisfy this condition to Closing if (x) the applicable Seller party cures
such asserted default under the TDA at or prior to the Closing, or (y) the
applicable Seller party is disputing such default in good faith, such alleged
default reasonably could not result in a termination of, or exercise of remedies
under, the TDA, and such Seller party under the TDA at its sole discretion
deposits with the Escrow Agent at the Closing funds reasonably adequate to
effect the cure of such Seller party default post-Closing and pay the applicable
TDA Party under the TDA all amounts due under the TDA or that otherwise may be
due to the such TDA Party under the TDA under applicable law, if any, as a
result thereof, such funds to be held in escrow by the Escrow Agent until such
dispute is resolved in favor of such Seller party under the TDA, or such Seller
party default is cured, and if such dispute is not resolved in such Seller
party’s favor within ninety (90) days after the Closing, Purchaser may use and
apply so much of the escrow funds as shall be necessary to cure the applicable
default and pay the TDA Party all amounts due under the TDA or that may
otherwise be due to such TDA Party under applicable law, if any, as a result
thereof, and any remaining balance shall be promptly remitted to the applicable
Seller entity. Purchaser shall reasonably cooperate with any such Seller
entity’s efforts to effect such cure after the Closing at no material cost to
Purchaser (unless such cost is reimbursed to Purchaser).

18



--------------------------------------------------------------------------------



 



     (f) Purchaser shall have received from the ARDA Party the “ARDA Consent”
substantially in the form of Schedule 6.1(f), which includes the “ARDA Estoppel
Provisions” therein, dated no earlier than the Effective Date. The ARDA Estoppel
Provisions required hereby shall be substantially in the form set forth in the
ARDA Consent; but such form may contain modifications and additions so long as
it sets forth the material provisions of the form attached hereto. Except as
provided in Section 6.1(g) below with respect to any Certificate delivered to
Purchaser before the commencement of the Restricted Period, no ARDA Estoppel
Provisions shall satisfy this condition to Closing if the same (A) discloses any
material default by any Person that was not disclosed to Purchaser before the
commencement of the Restricted Period or (B) contains information that is
materially inconsistent with the information set forth in the ARDA as made
available to Purchaser before the commencement of the Restricted Period or
(C) sets forth claims or disputes not disclosed to Purchaser before the
commencement of the Restricted Period, and in each case has a material adverse
effect on the value of the Property following the Closing; or (D) discloses any
information that would make any Seller Representation untrue in any material
respect. ARDA Estoppel provisions that set forth claims, disputes or tenant
defaults with respect to construction, remediation or other matters having a
value of not more than Three Hundred Thousand Dollars ($300,000) and that would
not entitle the ARDA Party to terminate the ARDA pursuant to the terms thereof
as of the date of such Certificate shall conclusively be deemed not to have a
material adverse effect on the value of the Property following the Closing; but
ARDA Estoppel Provisions that set forth claims, disputes or Lyme Properties LLC
defaults with respect to construction, remediation or other matters having a
value greater than Three Hundred Thousand Dollars ($300,000) or that would
entitle the ARDA Party to terminate the ARDA pursuant to the terms thereof as of
the date of such Certificate shall conclusively be deemed to have a material
adverse effect on the value of the Property following the Closing. The foregoing
deemed material adverse effect shall apply to the ARDA Estoppel Provisions,
whether the same are delivered to Purchaser before or following the commencement
of the Restricted Period (notwithstanding the provisions of Section 6.1(g)
below). If ARDA Estoppel Provisions provided to Purchaser contain any
information that is inconsistent with any Seller Representation, the Seller
Representation shall be deemed modified by the information contained in such
Certificate, and for the avoidance of doubt, each such Certificate shall be
treated as an Update. Notwithstanding anything herein to the contrary but
subject to the provisions set forth in Section 6.1(g) below with respect to any
Certificate delivered to Purchaser before the commencement of the Restricted
Period, ARDA Estoppel Provisions that would otherwise satisfy the requirements
for acceptable ARDA Estoppel Provisions above, except for an alleged Lyme
Properties LLC default under the ARDA or any ARDA Party claim or disputes under
such ARDA in excess of the foregoing amounts set forth in such certificate shall
be deemed acceptable and shall satisfy this condition to Closing if (x) Lyme
Properties LLC cures such asserted default at or prior to the Closing, or
(y) Lyme Properties LLC is disputing such default in good faith, such alleged
default reasonably could not result in a termination of, or exercise of remedies
under, the ARDA, and Lyme Properties LLC at its sole discretion deposits with
the Escrow Agent at the Closing funds reasonably adequate to effect the cure of
such Lyme Properties LLC default post-Closing and pay the ARDA Party all amounts
due under the ARDA or that otherwise may be due to the ARDA Party under the ARDA
under applicable law, if any, as a result thereof, such funds to be held in
escrow by the Escrow Agent until such dispute is resolved in favor of Lyme
Properties LLC under the ARDA, or such default is cured, and if such dispute is
not resolved in Lyme Properties LLC’s favor within ninety (90)

19



--------------------------------------------------------------------------------



 



days after the Closing, Purchaser may use and apply so much of the escrow funds
as shall be necessary to cure the applicable default and pay the ARDA Party all
amounts due under the ARDA or that may otherwise be due to the ARDA Party under
applicable law, if any, as a result thereof, and any remaining balance shall be
promptly remitted to Lyme Properties LLC. Purchaser shall reasonably cooperate
with Lyme Properties LLC’s efforts to effect such cure after the Closing at no
material cost to Purchaser (unless such cost is reimbursed to Purchaser).
     (g) If Seller is unable to obtain any of the documents described in
Section 6.1 (c), (d), (e) and (f) above (each of the foregoing, a “Certificate”)
or otherwise to meet any condition to Purchaser’s obligation to perform, Seller
shall have the option, by written notice to Purchaser, to extend the Closing
Date from time to time for not more than sixty (60) days in the aggregate from
the original Closing Date. Except as otherwise expressly set forth in
Section 6.1(c) above, in the event that any Certificate is delivered to
Purchaser before the commencement of the Restricted Period, and thereafter
Purchaser does not terminate this Agreement pursuant to Section 5.2, then
notwithstanding anything set forth in this Agreement to the contrary, any such
Certificate shall be deemed to satisfy any requirement applicable thereto set
forth in this Agreement, and Purchaser shall have no right to object to the
form, content or substance of such Certificate or any matter disclosed therein
as not meeting the conditions for Closing and any such nonconformity shall be
deemed waived. Seller shall use commercially reasonable efforts to obtain each
of the Certificates.
     (h) Seller shall have the option to obtain updates to any of the
Certificates (any such update being an “Updated Certificate”). In the event that
any Updated Certificate (x) discloses information that is different from the
information set forth in the prior Certificate and (y) such additional
disclosure would cause such Updated Certificate not to comply with Section
6.1(c), (d), (e) or (f) (as applicable), then such Updated Certificate shall be
treated as an Update in accordance with Section 7.3(c), and Purchaser’s only
remedy with respect thereto shall be to terminate this Agreement pursuant to the
terms of Section 7.3(c) prior to the expiration of the Update Termination Period
applicable thereto.
     (i) Subject to (x) all applicable provisions, limitations and exclusions
set forth in this Agreement with respect to the Certificates and (y) any other
matters that have been otherwise disclosed to Purchaser by Seller (which matters
(x) and (y) shall not apply to the Two Million Dollar ($2,000,000) threshold
amount set forth in this Section 6.1(i)), the aggregate amount of all adverse
matters disclosed in the Certificates to which a dollar amount is applicable in
each such Certificate shall not exceed Two Million Dollars ($2,000,000).
     (j) Upon satisfaction of the conditions set forth in the Title Commitment,
the Title Company is irrevocably committed to issue the Title Policies to
Purchaser.
     (k) The physical condition of the Property shall be substantially the same
on the Closing Date as on the Effective Date, unless the alteration of said
physical condition is the result of condemnation or fire or other casualty, in
which case the provisions of Section 6.3 shall govern.

20



--------------------------------------------------------------------------------



 



     (l) No proceeding shall have been commenced against any party included
within the term Seller under the federal Bankruptcy Code or any state law for
relief of debtors.
     (m) As of the Closing Date, the Leases and the Ground Leases shall be in
full force and effect and no default shall exist under any Lease or Ground
Lease.
     (n) Each applicable party included within the term Seller shall have
obtained all consents and approvals set forth in Schedule 6.1(n), except for
such items as Purchaser reasonably determines Seller need not obtain consent.
     Section 6.2. Conditions Precedent Favoring Seller. Seller’s obligations
under this Agreement are subject to the fulfillment of the conditions set forth
in this Section 6.2 on or before the Closing Date, or such earlier date as is
set forth below. Each condition may be waived in whole or part only by written
notice of such waiver from Seller to Purchaser, or by Seller consummating the
transactions described in this Agreement at the Closing.
     (a) Purchaser shall have performed and complied in all material respects
with all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing.
     (b) On the Closing Date, the representations of Purchaser set forth in
Section 7.1 shall be true, accurate and complete in all material respects.
     (c) On or before the Closing Date, Seller shall have received evidence
satisfactory to Seller that the obligations and liabilities of The Lyme Timber
Company under the Lyme Timber Guarantys shall be discharged and released
effective as of the Closing. Seller and Purchaser shall use commercially
reasonable efforts to cause such discharge and release to occur at or prior to
the Closing.
     (d) Reference is made to those certain letters of credit delivered by the
applicable Seller Parties to the landlords under the Ground Leases for Tract A,
Tract B-2, Tract D and Tract E in the respective amounts of $29,929.61,
$4,185.90, $8,417.70 and $25,000. On or before the Closing Date, Seller shall
have received evidence satisfactory to Seller that Purchaser has entered into an
arrangement with the beneficiaries of such letters of credit such that
(x) Purchaser provides replacement security to such parties and (y) Seller’s
letters of credit are returned to Seller at Closing. Seller and Purchaser shall
use commercially reasonable efforts to cause such replacement and return of such
letters of credit at Closing.
     Section 6.3. Casualty or Condemnation
     (a) If after the date hereof and prior to Closing, the Real Property or any
part thereof shall be (x) subject to a taking by any public or quasi-public
authority through condemnation, eminent domain or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking) (collectively, “Condemnation”) or (y) destroyed or damaged by fire
or other casualty and in either case the parties reasonably estimate the
proceeds from such Condemnation or the cost to repair the damage or destruction
to be in excess of fifteen

21



--------------------------------------------------------------------------------



 



percent (15%) of the Purchase Price allocable to the Real Property (a “Major
Event”), Purchaser shall have the option exercisable within ten (10) Business
Days after Purchaser and Seller make a determination or agree on such estimate
either (a) to terminate this Agreement by written notice to Seller, whereupon
all rights and obligations hereunder of each party shall cease and terminate and
be of no further force or effect except for the return of the Deposit to
Purchaser and the Surviving Obligations, or (b) to elect to take title to the
Real Property without any reduction in, abatement of, or credit against the
Purchase Price (except as expressly set forth in Section 6.3(b) below),
notwithstanding such Condemnation, destruction or damage; if Purchaser fails to
make either such election within such period, Purchaser shall be deemed to have
elected option (b). If the parties fail to agree to the reasonable estimate of
the proceeds from such Condemnation or the cost to repair the damage or
destruction within thirty (30) days after the date of the applicable
Condemnation or casualty, then Seller and Purchaser may submit the dispute to
the American Arbitration Association in Boston pursuant to the Expedited
Procedures of the Commercial Dispute Resolution Procedures thereof (and the
Closing will be adjourned pending the resolution of such arbitration). If,
despite the occurrence of a Major Event, Purchaser elects to consummate the
transactions contemplated by this Agreement, at the Closing Seller shall assign
to Purchaser (without recourse) (x) the rights of Seller in and to the
Condemnation proceeds or all insurance proceeds with respect to such Major
Event, net of the amount of the reasonable costs and expenses incurred by Seller
(including, but not limited to, reasonable legal fees and closing costs under a
sale in lieu of or in anticipation of the exercise of a taking) in collecting
same (“Net Proceeds”), and give Purchaser, without duplication, a credit against
the Purchase Price in the amount of the Net Proceeds already received by Seller
prior to Closing (provided, however, Seller shall receive, without duplication,
a credit against such Purchaser credit for any such costs and expenses not
recovered prior to Closing) and (y) the rights to settle any Condemnation
proceeding or the loss under all policies of insurance applicable to the Major
Event, and Seller shall at Closing and thereafter execute and deliver to
Purchaser all required proofs of loss, assignments of claims and other similar
items.
     (b) If after the date hereof and prior to Closing, the Real Property or any
part thereof shall be (x) subject to a Condemnation or (y) destroyed or damaged
by fire or other casualty and, in either case, it is not a Major Event, then the
transaction contemplated by this Agreement shall be consummated, without any
reduction in, abatement of, or credit against the Purchase Price (except as
expressly set forth in this Section 6.3(b)) and Seller shall, at its option,
either (i) repair such damage prior to Closing and Seller shall keep any
insurance or Condemnation proceeds, (ii) allow Purchaser a credit against the
Purchase Price in an amount equal to the reasonably estimated cost of repair and
Seller shall keep any insurance or Condemnation proceeds, or (iii) assign to
Purchaser (without recourse) the rights of Seller to the Net Proceeds, and,
without duplication, give Purchaser a credit against the Purchase Price in the
amount of the Net Proceeds already received by Seller prior to Closing
(provided, however, Seller shall receive without duplication a credit against
such Purchaser credit for any such costs and expenses not recovered prior to
Closing) and the rights to settle any Condemnation proceeding or the loss under
all policies of insurance applicable to the Condemnation, destruction or damage,
and Seller shall at Closing and thereafter execute and deliver to Purchaser all
required proofs of loss, assignments of claims and other similar items.

22



--------------------------------------------------------------------------------



 



     (c) In the event that (i) a casualty occurs at the Real Property prior to
the Closing, (ii) a deductible is payable in connection with obtaining insurance
proceeds with respect to such casualty and (iii) Purchaser consummates the
transaction notwithstanding such casualty and receives an assignment of the Net
Proceeds pursuant to Section 6.3(a) or Section 6.3(b), Seller shall pay such
deductible or shall give Purchaser a credit against the Purchase Price at
Closing for such deductible and such deductible shall not be considered in
determining Net Proceeds.
     Section 6.4. Leasing & Other Activities Prior to Closing.
     (a) After the Effective Date, Seller shall not enter into any new lease or
any material modification of any Lease or Ground Lease or lease that would be
binding on Purchaser after Closing or grant any material consent or approval
under any Lease or Ground Lease or lease which consent or approval must be
requested in writing and delivered in writing in order to be effective without
Purchaser’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, that notwithstanding the
foregoing, Seller shall not be required to obtain Purchaser’s consent to enter
into any modification, renewal or extension of any Lease or Ground Lease or
lease, or to grant any consent under any Lease or Ground Lease or lease, to the
extent that the same is required pursuant to the applicable terms of the Lease
or Ground Lease or lease, as the case may be; provided, further, that Purchaser
may withhold its consent in its sole discretion if, assuming the Closing were to
occur, any action could jeopardize BioMed Realty Trust, Inc.’s, a Maryland
corporation (“Purchaser’s REIT Entity”), status as a real estate investment
trust within the meaning of Sections 856 through 860 of the Code or cause the
Purchaser’s REIT Entity to be in receipt of income that does not constitute
“rent from real property” within the meaning of Section 856(d) of the Code. When
seeking such consent from Purchaser, Seller shall provide Purchaser with a
description of the proposed transaction and, if Purchaser does not notify Seller
in writing of its disapproval within two (2) Business Days, Purchaser shall be
deemed to have consented to the transaction described in such notice. If
Purchaser disapproves such request, then Purchaser’s written notice shall
specify in reasonable detail the reasons for such disapproval. If the Closing
occurs, Purchaser shall reimburse Seller at Closing for all Lease Expenses
related to any new Lease or material modification of an existing Lease.
     (b) After the Effective Date, Seller shall not enter into any new
agreements or contracts with respect to the Property that would be binding on
Purchaser, or material modifications of any such agreements or contracts or any
existing Miscellaneous Consultant Agreements or Other Matters or grant any
material consent or approval under any of the Miscellaneous Consultant
Agreements or Other Matters which consent or approval must be requested in
writing and delivered in writing in order to be effective that would be binding
on Purchaser after Closing, without the written consent of Purchaser, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that Purchaser’s consent shall not be required with respect to any
contract that is not binding on Purchaser or that can be terminated without
penalty on not more than thirty (30) days prior written notice; provided,
further, that Purchaser may withhold its consent in its sole discretion if,
assuming the Closing were to occur, any action could jeopardize Purchaser’s REIT
Entity’s status as a real estate investment trust within the meaning of
Sections 856 through 860 of the Code or cause the Purchaser’s REIT Entity to be
in receipt of income that does not constitute “rent from real property” within
the meaning of

23



--------------------------------------------------------------------------------



 



Section 856(d) of the Code. If Purchaser does not notify Seller in writing of
its disapproval within two (2) Business Days after notice thereof from Seller,
Purchaser shall be deemed to have consented to such requested action. If
Purchaser disapproves any such request, then Purchaser’s written notice shall
specify in reasonable detail the reasons for such disapproval.
     (c) At all times prior to Closing, Seller shall (i) continue to conduct
business with respect to the Property substantially in the same manner in which
said business has been heretofore conducted, (ii) perform its obligations under
the Leases, the Ground Leases and any contracts or other agreements affecting
the Property (including, without limitation, the Miscellaneous Consultant
Agreements and the Other Matters), (iii) continue to insure the Property
substantially as it is currently insured, and (iv) not take any action that
would cause any of the Seller Representations to become inaccurate in any
material respect or any of the covenants of Seller to be materially breached.
Without limiting the generality of the foregoing, Seller shall pay all accounts
payable, and any debts or obligations owed by Seller relating to the Property
when due (“when due,” “coming due” or like words means the time for payment set
forth in any contract, or if no time is set forth then within thirty days
(30) of the date when an invoice for payment is received by Seller).
     (d) Seller shall not remove from the Real Property any Personal Property
used in connection with the operation of the Real Property (but nothing herein
shall be deemed to make Seller responsible for the acts of others at the Real
Property).
     (e) No later than the Effective Date, Seller (i) shall remove the Property
from the market and (ii) shall not actively solicit or negotiate with any other
prospective purchasers of the Property; provided, however, that nothing herein
shall in any way affect or apply to any dealings that Seller has had with others
prior to the Effective Date.
     (f) Seller shall provide Purchaser with copies of all written notices under
any agreement, contract or other document with respect to which a Certificate is
required to be delivered pursuant to the terms of this Agreement for the period
after the Effective Date.
ARTICLE 7
     Section 7.0. No Other Representations Except as otherwise expressly set
forth in this Article 7, Purchaser and Seller specifically agree that neither is
relying on any statements, representations or warranties of any kind whatsoever,
express or implied, from the other party or any other Person acting by, under or
through the other party. Purchaser acknowledges the legal significance of the
foregoing and acknowledges that such agreement is a material inducement to
Seller’s willingness to enter into this Agreement.
     Section 7.1. Purchaser’s Representations. Purchaser warrants and represents
to Seller as of the date hereof as follows:
     (a) Purchaser is an experienced and sophisticated purchaser of commercial
real estate projects such as the Property and, prior to the end of the Study
Period, it will have had a full, complete and fair opportunity to conduct such
investigations, examinations, inspections and

24



--------------------------------------------------------------------------------



 



analyses of the Property as Purchaser, in its absolute discretion, may deem
appropriate. PURCHASER IS PURCHASING THE PROPERTY “AS-IS, WHERE IS AND WITH ALL
FAULTS” IN ITS PRESENT CONDITION, SUBJECT TO REASONABLE USE, WEAR, TEAR,
CONSTRUCTION ACTIVITIES AND NATURAL DETERIORATION BETWEEN THE DATE HEREOF AND
THE CLOSING DATE AND FURTHER AGREES THAT NEITHER SELLER NOR ANY AGENT, DIRECT OR
INDIRECT PARTNER, DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE
FOREGOING (i) SHALL BE LIABLE FOR ANY LATENT OR PATENT DEFECTS IN THE PROPERTY
OR (ii) HAVE MADE ANY REPRESENTATION WHATSOEVER REGARDING THE PROPERTY OR ANY
PART THEREOF, THE CONSTRUCTION OR ANY OTHER THING RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND (iii) PURCHASER, IN
EXECUTING, DELIVERING AND PERFORMING THIS AGREEMENT, HAS NOT AND DOES NOT RELY
UPON ANY STATEMENT, INFORMATION, OR REPRESENTATION TO WHOMSOEVER MADE OR GIVEN,
WHETHER TO PURCHASER OR OTHERS, AND WHETHER DIRECTLY OR INDIRECTLY, ORALLY OR IN
WRITING, MADE BY ANY PERSON, EXCEPT AS EXPRESSLY SET FORTH HEREIN. IN ADDITION
TO THE FOREGOING, PURCHASER REPRESENTS THAT BEFORE THE EXPIRATION OF THE STUDY
PERIOD PURCHASER WILL HAVE EXAMINED THE PROPERTY, THE REPORTS, THE DUE DILIGENCE
MATERIALS AND SUCH CONSTRUCTION, DESIGN AND OTHER MATTERS AS IT DEEMS
APPROPRIATE, AND WILL BE FAMILIAR WITH THE PHYSICAL AND ENVIRONMENTAL CONDITION
OF THE PROPERTY AND WILL HAVE CONDUCTED SUCH OTHER INVESTIGATION OF THE AFFAIRS
AND CONDITION OF THE PROPERTY AS PURCHASER CONSIDERS APPROPRIATE. NEITHER
SELLER, NOR ANY AFFILIATE OF SELLER, NOR ANY AGENT, DIRECT OR INDIRECT PARTNER,
DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE FOREGOING HAVE MADE
OR WILL BE ALLEGED TO HAVE MADE ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES,
PROMISES OR GUARANTIES WHATSOEVER TO PURCHASER, WHETHER EXPRESS OR IMPLIED, AND,
IN PARTICULAR, NO SUCH REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES HAVE
BEEN MADE OR WILL BE MADE OR WILL BE ALLEGED TO HAVE BEEN MADE WITH RESPECT TO
THE PHYSICAL CONDITION, CONSTRUCTION, DESIGN, ENVIRONMENTAL CONDITION OR
OPERATION OF THE PROPERTY, THE ACTUAL OR PROJECTED REVENUE AND EXPENSES OF THE
PROPERTY, THE PERMITS, ZONING AND OTHER LAWS, REGULATIONS AND RULES APPLICABLE
TO THE PROPERTY OR THE COMPLIANCE OF THE PROPERTY THEREWITH, THE CONSTRUCTION,
DESIGN, CONDITION OR SAFETY OF THE PROPERTY OR ANY IMPROVEMENTS THEREON OR ANY
UTILITIES AND SERVICES WITH RESPECT THERETO OR THE CONDITIONS OF ANY SOILS AND
GEOLOGY, LOT SIZE, OR SUITABILITY OF THE PROPERTY OR ITS IMPROVEMENTS FOR A
PARTICULAR PURPOSE, THE QUANTITY, QUALITY OR CONDITION OF ANY PERSONAL PROPERTY
OR FIXTURES, THE USE OR OCCUPANCY OF THE PROPERTY OR ANY PART THEREOF OR ANY
OTHER MATTER OR THING AFFECTING OR RELATED TO THE PROPERTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT AS, AND SOLELY TO THE EXTENT SPECIFICALLY SET FORTH
HEREIN. EXCEPT AS, AND SOLELY TO THE EXTENT, SPECIFICALLY SET FORTH HEREIN,

25



--------------------------------------------------------------------------------



 




NEITHER SELLER OR ANY AFFILIATE OF SELLER, NOR ANY AGENT, DIRECT OR INDIRECT
PARTNER, DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE FOREGOING
HAVE MADE OR WILL MAKE ANY ORAL OR WRITTEN REPRESENTATIONS, WARRANTIES, PROMISES
OR GUARANTIES WHATSOEVER TO PURCHASER, WHETHER EXPRESS OR IMPLIED, AND, IN
PARTICULAR, THAT NO SUCH REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES
HAVE BEEN MADE OR WILL BE ALLEGED TO HAVE BEEN MADE WITH RESPECT TO THE TRUTH,
ACCURACY OR COMPLETENESS OF ANY MATERIALS, REPORTS, DATA OR OTHER INFORMATION,
INCLUDING WITHOUT LIMITATION THE CONTENTS OF THE BOOKS AND RECORDS OF SELLER OR
REPORTS OR OTHER MATTERS LISTED ON EXHIBITS OR SCHEDULES TO THIS AGREEMENT OR
REFERRED TO HEREIN, THE DUE DILIGENCE MATERIALS, PHYSICAL CONDITION AND
ENVIRONMENTAL SURVEYS, INFORMATIONAL BROCHURES WITH RESPECT TO THE PROPERTY,
QUESTIONNAIRES (INCLUDING REIT QUESTIONNAIRES), RENT ROLLS, ANY INFORMATION
PROVIDED UNDER SECTION 11.20 OR IN CONNECTION WITH ANY OTHER REQUEST OF
PURCHASER OR INCOME AND EXPENSE STATEMENTS, WHICH SELLER OR ITS REPRESENTATIVES
MAY HAVE DELIVERED, MADE AVAILABLE OR FURNISHED TO PURCHASER IN CONNECTION WITH
THE PROPERTY, AND PURCHASER REPRESENTS, WARRANTS AND AGREES THAT ANY SUCH
MATERIALS, QUESTIONNAIRES, DATA AND OTHER INFORMATION DELIVERED, MADE AVAILABLE
OR FURNISHED TO PURCHASER HAVE BEEN DELIVERED, MADE AVAILABLE OR FURNISHED TO
PURCHASER AS A CONVENIENCE AND ACCOMMODATION ONLY AND PURCHASER EXPRESSLY
DISCLAIMS ANY INTENT TO RELY ON ANY SUCH MATERIALS, QUESTIONNAIRES, DATA AND
OTHER INFORMATION. PURCHASER HAS ENTERED INTO THIS AGREEMENT, AFTER HAVING MADE
AND RELIED SOLELY ON ITS OWN INDEPENDENT INVESTIGATION, INSPECTION, ANALYSIS,
APPRAISAL, EXAMINATION AND EVALUATION OF THE FACTS AND CIRCUMSTANCES. PURCHASER
HAS NOT RELIED UPON ANY SUCH REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTIES
OR UPON ANY STATEMENTS MADE IN ANY INFORMATIONAL BROCHURE WITH RESPECT TO THE
PROPERTY AND HAS ENTERED INTO THIS AGREEMENT AFTER HAVING MADE AND RELIED SOLELY
ON ITS OWN INDEPENDENT INVESTIGATION, INSPECTION, ANALYSIS, APPRAISAL,
EXAMINATION AND EVALUATION OF THE FACTS AND CIRCUMSTANCES AND THE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED HEREIN. PURCHASER
ACKNOWLEDGES THAT THE DESIGN AND/OR CONSTRUCTION OF THE PROPERTY MAY NOT BE IN
COMPLIANCE WITH THE AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED AND
OTHER LAWS, AND SELLER MAKES NO REPRESENTATIONS WITH RESPECT TO SAME. WITHOUT
LIMITING THE FOREGOING, NEITHER SELLER, NOR ANY AGENT, DIRECT OR INDIRECT
PARTNER, DIRECT OR INDIRECT MEMBER, EMPLOYEE OR REPRESENTATIVE OF THE FOREGOING
HAS MADE ANY REPRESENTATION OR WARRANTY WHATSOEVER REGARDING HAZARDOUS MATERIALS
OF ANY KIND OR NATURE ON, ABOUT OR WITHIN THE PROPERTY OR THE PHYSICAL CONDITION
OF THE PROPERTY AND PURCHASER AGREES TO ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, CONSTRUCTION OR

26



--------------------------------------------------------------------------------



 




DESIGN DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS MAY NOT HAVE
BEEN REVEALED BY PURCHASER’S INVESTIGATIONS OR ANY OTHER INFORMATION PURCHASER
HAS REVIEWED. NOTWITHSTANDING ANY OF THE FOREGOING, THE FOREGOING REPRESENTATION
OF PURCHASER IS NOT INTENDED TO LIMIT, AND IS SUBJECT TO, THE SELLER
REPRESENTATIONS.
     (b) Purchaser is a limited partnership duly formed, validly existing and in
good standing under the laws of the State of Maryland. The Person(s) executing
this Agreement on behalf of Purchaser has been duly authorized to do so and this
Agreement constitutes the valid and legally binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms;
     (c) There are no actions, suits or proceedings pending or, to the knowledge
of Purchaser, threatened in writing, against or affecting Purchaser which, if
determined adversely to Purchaser, would adversely affect its ability to perform
its obligations hereunder;
     (d) Purchaser has full right, power and authority and is duly authorized to
enter into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;
     (e) Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Purchaser, (2) to Purchaser’s knowledge, any law
or any order, writ, injunction or decree of any court or governmental authority,
or (3) any agreement or instrument to which Purchaser is a party or by which it
is bound or (b) results in the creation or imposition of any lien, charge or
encumbrance upon its property pursuant to any such agreement or instrument; and
     (f) No authorization, consent or approval of any governmental authority
(including courts) is required for the execution and delivery by Purchaser of
this Agreement or the performance of its obligations hereunder.
     (g) As of the Closing Date, Purchaser will have the financial resources
necessary to consummate the transactions contemplated under this Agreement (but
nothing herein shall be construed to grant Purchaser any financing contingency.)
     (h) As of the end of the Study Period, Purchaser will have inspected (and
will be deemed to have inspected and to have knowledge of) all of the documents
referred to in this Agreement (including those made available through the Due
Diligence Materials) and any others delivered, or made available for review to
Purchaser for inspection and that in such inspection Purchaser will be deemed
not to have discovered any matter which would form the basis for a claim by
Purchaser that Seller has breached any representation, warranty or covenant of
Seller made in this Agreement; provided that the provisions of this sentence
shall not apply to the representations or warranties set forth in clauses
(b)(i), (b)(ii), (b)(iii), (b)(iv)(a), (b)(v), (b)(vi), (b)(vii), (b)(viii) or
(c)(v) of Section 7.2); and provided further that the foregoing shall not

27



--------------------------------------------------------------------------------



 



diminish Purchaser’s rights under Section 5.2. Notwithstanding anything to the
contrary set forth in this Agreement, if prior to the Closing Purchaser has or
obtains knowledge (or is deemed to have knowledge) that any of Seller’s
representations or warranties set forth in Section 7.2 are untrue in any
respect, and Purchaser nevertheless proceeds with the Closing despite such
knowledge or deemed knowledge (as opposed to exercising its rights, to the
extent applicable, under Section 10.3), then such knowledge shall be attributed
to Purchaser and the breach by Seller of the representations and warranties as
to which Purchaser shall have such knowledge shall be waived by Purchaser, such
representations and warranties shall be deemed modified to conform them to the
information about which Purchaser had or is deemed to have had such knowledge
and Seller shall have no liability to Purchaser, or its successors or assigns in
respect thereof.
     Section 7.2. Seller’s Representations. Each Seller warrants and represents
to Purchaser as of the date hereof as follows:

  (a)   Representations Concerning Seller

          (i) Each Seller (other than Assignor 2) is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware and is duly registered as a foreign limited liability company in the
State of Connecticut. Assignor 2 is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of New
Hampshire and is duly registered as a foreign limited liability company in the
State of Connecticut. The Person(s) executing this Agreement on behalf of each
Seller has been duly authorized to do so and this Agreement constitutes the
valid and legally binding obligation of such entity, enforceable against such
entity in accordance with its terms;
          (ii) Except as set forth in the attached Schedule 7.2(b), there are no
actions, suits or proceedings pending or, to the knowledge of each Seller,
threatened in writing, against or affecting each Seller which, if determined
adversely to such entity, would adversely affect its ability to perform its
obligations hereunder;
          (iii) Each Seller has full limited liability company right, power and
authority and is duly authorized to enter into this Agreement, to perform each
of the covenants on its part to be performed hereunder and to execute and
deliver, and to perform its obligations under all documents required to be
executed and delivered by it pursuant to this Agreement;
          (iv) Except as set forth in attached Schedule 7.2(a), neither the
execution, delivery or performance of this Agreement nor compliance herewith nor
the conveyance of the Property to Purchaser (a) results or will result in a
breach of or constitutes or will constitute a default under (1) the charter
documents or by-laws of any Seller, (2) to Seller’s knowledge, any law or any
order, writ, injunction or decree of any court or governmental authority, or
(3) subject to any matters set forth in Schedule 6.1(n) and obtaining applicable
Certificates, any agreement or instrument to which any Seller is a party or by
which any Seller is bound or (b) results in the creation or imposition of any
lien, charge or encumbrance upon its property pursuant to any such agreement or
instrument;

28



--------------------------------------------------------------------------------



 



          (v) No authorization, consent, or approval of any governmental
authority (including courts) is required for the execution and delivery by
Seller of this Agreement or the performance of its obligations hereunder;
          (vi) Seller is not a “foreign person” as defined in Section 1445 of
the Code;

  (b)   Seller’s Representations Concerning the Real Property

          (i) Except as may be set forth in the attached Schedule 7.2(b), to
each Seller’s knowledge, such entity has received no written notice from any
governmental authority that there currently is any condemnation or eminent
domain proceeding pending or threatened against the Real Property.
          (ii) Except as may be set forth in the attached Schedule 7.2(b), to
each Seller’s knowledge, such entity has not received any written notice of any
pending or threatened litigation against such entity that would, in the
reasonable judgment of such entity and if determined adversely to such entity,
materially and adversely affect Purchaser or the Real Property following
Closing.
          (iii) Except as may be set forth in the attached Schedule 7.2(b), and
except as set forth in the Due Diligence Materials, to each Seller’s knowledge,
such entity has received no written notice from any governmental authority
requiring the correction of any condition with respect to the Real Property on
account of a material violation of any applicable federal, state, county or
municipal law, code, rule or regulation, which has not been cured or waived.
          (iv) To each Seller’s knowledge, (a) each applicable entity has made
available to Purchaser copies that are complete in all material respects of the
Leases, the Ground Leases the Miscellaneous Consultant Agreements, the
Environmental Insurance Policy, the Other Matters, the Brokerage Agreements, the
Reports and the Permits, and except as may be set forth in the attached
Schedule 7.2(b), no written notice of default has been given under any of the
Leases, the Ground Leases, the Brokerage Agreements, the Miscellaneous
Consultant Agreements, the Environmental Insurance Policy or Other Matters
either by or to Seller alleging a material default, which default has not been
cured or waived; (b) the Leases, the Ground Leases, the Environmental Insurance
Policy and the Other Matters are in full force and effect and enforceable in
accordance with their terms; and (c) assuming that Purchaser does not assume the
Seller Mortgage, the Leases, the Ground Leases, the Miscellaneous Consultant
Agreements, the Environmental Insurance Policy, the Other Matters and the
Permitted Exceptions constitute all of the material agreements to which Seller
is a party in connection with the use or operation of the Property that will be
binding on Purchaser or the Real Property following the Closing (to the extent
assumed pursuant to the terms of this Agreement).
          (v) Schedule 7.2(b)(iv)-4 lists all brokerage fees and expenses based
upon agreements entered into by any Seller for which Purchaser will be liable
after the Closing.

29



--------------------------------------------------------------------------------



 



          (vi) No Ground Lease has ever had a term longer than ninety nine
(99) years.
          (vii) 110 Munson is not an “establishment”, as such term is used in
the Connecticut Transfer Act, Sections 22a-134, et seq., Connecticut General
Statutes.
          (viii) Seller and the Seller Parties have no commitment or legal
obligation, absolute or contingent, to any Person other than Purchaser to sell,
assign, transfer or effect a sale of any of the Property (other than inventory
in the ordinary course of business), to sell or effect a sale of capital stock
or partnership interests, as applicable, of the Seller or any Seller Party, to
effect any merger, consolidation, liquidation or dissolution or other
reorganization of Seller or any Seller Parties, or to enter into any agreement
or cause the entering into of any agreement with respect to any of the
foregoing.

  (c)   Seller’s Representations Concerning the Personal Property

          (i) Except as may be set forth in the attached Schedule 7.2(b), to
each Seller’s knowledge, such entity has received no written notice from any
governmental authority that there currently is any condemnation or eminent
domain proceeding pending or threatened against the Personal Property.
          (ii) Except as may be set forth in the attached Schedule 7.2(b), to
each Seller’s knowledge, such entity has not received any written notice of any
pending or threatened litigation against such entity that would, in the
reasonable judgment of such entity and if determined adversely to such entity,
materially and adversely affect Purchaser or the Personal Property following
Closing.
          (iii) Except as may be set forth in the attached Schedule 7.2(b), to
each Seller’s knowledge, such entity has received no written notice from any
governmental authority requiring the correction of any condition with respect to
the Personal Property on account of a material violation of any applicable
federal, state, county or municipal law, code, rule or regulation, which has not
been cured or waived.
          (iv) To each Seller’s knowledge, such entity has neither assigned nor
otherwise transferred its right, title or interest in and to the Personal
Property, nor does any Person hold any lien granted by Seller on the Personal
Property other than through a Seller Mortgage (which Seller Mortgage lien shall
be terminated at Closing).
          (v) The attached Schedule 7.2(c)(v) sets forth all material tangible
personal property owned or leased by Seller that is used or held for use by
Seller in connection with the operation, management, maintenance or use of the
Real Property.

30



--------------------------------------------------------------------------------



 



     Section 7.3. Knowledge; Breach.
     (a) For all purposes of this Agreement, including Section 7.2, “knowledge”
with respect to each of the entities included in the term Seller shall mean
matters as to which David Clem, Robert L. Green or George Lightbody have actual
knowledge without any duty or responsibilities to make any inquiry, review or
investigation.
     (b) As used in this Agreement the phrase “deemed to know” (or words of
similar import) shall have the following meaning: Purchaser shall be “deemed to
know” that a representation or warranty of Seller (other than the
representations or warranties set forth in clauses (b)(i), (b)(ii), (b)(iii),
(b)(iv)(a), (b)(v), (b)(vi), (b)(vii), (b)(viii) or (c)(v) of Section 7.2) is
untrue, inaccurate or incorrect to the extent that this Agreement, the Reports,
Due Diligence Materials, documents, studies, reports and other information made
available by Seller to Purchaser or its agents prior to the commencement of the
Restricted Period, or any Certificate contains information which is inconsistent
with such representation or warranty.
     (c) Seller shall have the right to amend and otherwise modify the
Certificates and the Schedules and Exhibits attached hereto and amend and
otherwise modify the representations and warranties made by Seller prior to the
commencement of the Restricted Period by written notice thereof to Purchaser,
and if Purchaser fails to terminate this Agreement as provided in Section 5.2,
this Agreement shall conclusively be deemed amended to incorporate all such
amendments and modifications. Following the commencement of the Restricted
Period and prior to the Closing, Seller shall have the right to amend and
otherwise modify the Certificates and the Schedules and Exhibits attached hereto
and amend and otherwise modify the representations and warranties made by Seller
by written notice thereof to Purchaser (an “Update”). With respect to any
Update, Purchaser shall have five (5) Business Days (the “Update Termination
Period”) commencing upon Purchaser’s receipt of written notice of such Update,
during which Purchaser may terminate this Agreement (except for the Surviving
Obligations), but only on account of such Update, by written notice to Seller
and receive a refund of the Deposit. In the event that any Update Termination
Period commences less than five (5) Business Days prior to the Closing, then the
Closing may be adjourned by Purchaser for a period of up to five (5) Business
Days such that Purchaser may review such Update and the Closing shall be
adjourned until the next Business Day following the expiration of such period.
In the event that Purchaser does not terminate this Agreement during an
applicable Update Termination Period, then Purchaser shall have no right to
terminate this Agreement on account of such Update, and this Agreement shall
conclusively be deemed amended to incorporate such Update.
     (d) Seller and Purchaser agree that, each shall, subject always to
Article 10 and the limitations set forth therein, be liable for the direct, but
not consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in Article 7 hereof or in any
document or certificate delivered in connection herewith; provided, however,
that: (i) such representations and warranties are personal to Seller and
Purchaser and, notwithstanding any other provision of this Agreement, may not be
assigned to or enforced by any other Person; provided, however, that Purchaser
may assign the Seller Representations and Purchaser’s rights under this
Article 7 to any Permitted Assignee; and (ii) the representations and warranties
of Seller set forth in this Agreement or expressly set forth as such in any
document or certificate delivered by Seller in connection herewith shall survive
the Closing for a period of time expiring on the earlier of (x) nine (9) months
following the Closing or (y) December 31,

31



--------------------------------------------------------------------------------



 



2007 (such period of time being the “Claim Period”), and no action or proceeding
thereon shall be valid or enforceable, at law or in equity, unless (x) Purchaser
provides written notice of any potential claim to Seller within the Claim
Period, which notice shall describe such potential claim in reasonable detail
based upon the information available to Purchaser at such time and (y) a legal
proceeding is commenced within forty-five (45) days after Seller’s receipt of
such notice. Notwithstanding the foregoing, Seller shall have no liability for
any such breach: (a) regarding which Purchaser or its attorneys, agents or
consultants are deemed to know the facts or circumstances prior to Closing; or
(b) that was disclosed in this Agreement or any exhibit hereto, in the Due
Diligence Materials, or in any other document, study or report delivered or made
available by Seller to Purchaser or its attorneys, consultants or agents at or
before the Closing (provided that the provisions of this clause (b) shall not
apply to the representations or warranties set forth in clauses (b)(i), (b)(ii),
(b)(iii), (b)(iv)(a), (b)(v), (b)(vi), (b)(vii), (b)(viii) or (c)(v) of
Section 7.2). Purchaser further agrees that no claim may or shall be made for
any alleged breach of any representations or warranties made by Seller under or
relating to this Agreement unless the amount of such claim or claims,
individually or in the aggregate, exceeds the Threshold Amount, and such claim
or claims shall never, individually or in the aggregate shall never exceed the
Damage Cap.
     Section 7.4 Status of Reports. Purchaser understands and acknowledges that
any Reports or other information provided to Purchaser is without any
representation or warranty, express or implied, as to the completeness or
accuracy of the facts, presumptions, conclusions or other matters contained
therein. Purchaser has been expressly advised by Seller to conduct an
independent investigation and inspection of the Property utilizing experts as
Purchaser deems to be necessary for an independent assessment of all liability
and risk with respect to the Property. Except for Seller’s Representations,
Purchaser shall rely only upon Purchaser’s own investigations and inquiries with
respect to all such liability and risk, including all liability and risk with
respect to the presence of hazardous materials in, on or around the Property.
ARTICLE 8
Closing
     Section 8.1. Closing Date. Subject to express rights to adjourn the Closing
or extend the Closing Date as provided in this Agreement, the Closing shall be
consummated prior to 10:00 a.m. Boston, Massachusetts time on the Closing Date.
Unless the parties otherwise agree in writing, the Closing shall be conducted
through a customary escrow arrangement with the Title Company and, on or before
the Closing Date the Seller shall deliver to the Title Company the documents
listed in Section 8.2 and the Purchaser shall deliver to the Title Company the
documents and funds described in Section 8.3.
     PURCHASER RECOGNIZES THAT IT IS A MATERIAL CONDITION TO THE OBLIGATIONS OF
SELLER UNDER THIS AGREEMENT THAT THE CLOSING BE CONSUMMATED PRIOR TO 10:00 A.M.
BOSTON, MASSACHUSETTS TIME ON THE CLOSING DATE. ACCORDINGLY, PURCHASER AGREES
THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, PURCHASER SHALL NOT BE ENTITLED TO
ANY ADJOURNMENT OF THE CLOSING, TIME BEING OF THE ESSENCE AS TO THE PERFORMANCE
OF THE OBLIGATIONS OF PURCHASER HEREUNDER ON OR PRIOR TO SUCH DATE.

32



--------------------------------------------------------------------------------



 



     Section 8.2. Seller’s Deliveries. At the Closing (or at such later time as
set forth in clause (o) below), Seller shall deliver or cause to be delivered to
Purchaser, at Seller’s sole expense, the following items, each executed and
acknowledged to the extent appropriate:
     (a) The Deed for 110 Munson from the 110 Munson Seller (additionally,
Seller shall deliver conveyance tax statements for the City of New Haven and the
State of Connecticut with checks in the appropriate amounts to pay all
applicable conveyance taxes);
     (b) The Ground Lease Assignment with respect to each of the Ground Leases;
     (c) A non-foreign person affidavit sworn to by Seller (other than Assignor
1 and Assignor 2) as required by Section 1445 of the Code;
     (d) Such evidence or documents as may be reasonably required by the Title
Company so that the Title Company may deliver the Title Policies without
exceptions relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in
possession; and (iii) the status and capacity of Seller and the authority of the
Person or Persons who are executing the various documents on behalf of Seller in
connection with the sale of the Property to Purchaser;
     (e) A duly-executed Closing Statement;
     (f) The Assignment and Assumption Agreement;
     (g) The Ground Lease Assignments;
     (h) The Tenant Estoppel Certificates and any Seller’s Estoppel
Certificates;
     (i) The Ground Landlord Consents;
     (j) The ARDA Consent;
     (k) The TDA Consents;
     (l) The Post-Closing Escrow Agreement;
     (m) Any transferable bonds, warranties or guaranties that relate to the
Property and in Seller’s possession and control, and any letter of credit
security deposits delivered to Seller under the Leases and each such document or
instrument that is reasonably required to transfer any such items to Purchaser
(and Seller shall deliver any of the foregoing directly to any lender that
Purchaser designates in writing to Seller at least five (5) Business Days before
the Closing);
     (n) A notice letter to all Tenants notifying them of the transfer of the
Leases and any security deposits and last months’ rent, so called, and the
address to which such rents thereunder should be paid; and

33



--------------------------------------------------------------------------------



 



     (o) A notice letter to parties to the Brokerage Agreements, the Ground
Leases, the Miscellaneous Consultant Agreements, the Environmental Insurance
Policy and the Other Matters notifying them of the assignment of such documents.
     (p) The following shall be delivered to Purchaser within ten (10) Business
Days following the Closing:
          (i) To the extent that the following are in the possession or control
of Seller, the original (or copies if only a copy is available) of Leases, the
Ground Leases, the Miscellaneous Consultant Assignments, the Brokerage
Agreements, the Environmental Insurance Policy, the Other Matters and any and
all building plans, surveys, site plans, engineering plans and studies, utility
plans, landscaping plans, drawings and specifications, marketing artwork,
warranties book and other documentation concerning all or any part of the
Property (provided, however, Seller may keep copies of any of the foregoing);
provided however, at Purchaser’s request, Seller will provide any of such
information in electronic format, if the same is in the possession or control of
Seller unless the same is in a proprietary format of a computer program, other
computer software or under a licensing agreement that Seller is not
transferring.
     Section 8.3. Purchaser’s Deliveries. At the Closing, Purchaser shall
deliver to Seller the following items each executed and acknowledged to the
extent appropriate:
     (a) Immediately available federal funds sufficient to pay the Purchase
Price (less the Deposit and subject to apportionments and adjustments as set
forth herein) and Purchaser’s share of all escrow costs and closing expenses;
     (b) Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Property;
     (c) A duly executed counterpart of the Closing Statement;
     (d) A duly executed counterpart of the Assignment and Assumption Agreement;
     (e) Duly executed counterparts of the Ground Lease Assignments;
     (f) A duly executed counterpart of the Post-Closing Escrow Agreement; and
     (g) Duly executed counterparts of the Miscellaneous Consultant Consents.
     Section 8.4. Costs and Prorations.
     (a) General. The following listed items allocable to the Property will be
adjusted to the payment period that includes the date of Closing and shall be
prorated between Seller and Purchaser as of the Closing Date in accordance with
this Section 8.4. All such items attributable

34



--------------------------------------------------------------------------------



 



to the period prior to the Closing Date shall be credited or charged to Seller,
and all such items attributable to the period commencing on the Closing Date
shall be credited or charged to Purchaser. The provisions of this Section 8.4
shall survive the Closing.
     (b) Rents: Rents and other charges payable by tenants under the Leases
(“Rents”) shall be apportioned as and when collected. Any Rents collected by
Purchaser (which shall include Rents collected by any agent acting for
Purchaser) subsequent to the Closing (whether due and payable prior to or
subsequent to the Closing Date) shall be adjusted as of the 11:59 p.m. on the
Closing Date (the “Adjustment Point”), and any portion thereof properly
allocable to periods prior to the Adjustment Point, net of costs of collection
properly allocable thereto, if any, shall be paid by Purchaser to Seller (or
such parties as may be directed by Seller) promptly after the collection thereof
by Purchaser, but subject to the further provisions of this Section in the case
of Rents due prior to the Adjustment Point. If prior to the Closing any entity
within the term Seller have collected any Rents (which shall include Rents
collected by any agent acting for such parties) which are properly allocable in
whole or in part to periods subsequent to the Adjustment Point, the portion
thereof so allocable to periods subsequent to the Adjustment Point, net of costs
of collection properly allocable thereto, if any, shall be credited to Purchaser
by Seller at the Closing. As used in this Section the term “costs of collection”
shall mean and include reasonable attorneys’ fees and other costs incurred by
Purchaser or Seller in collecting any Rents, but shall not include the regular
fees payable to any property manager for the Property, the payroll costs of any
of Seller’s employees or any other internal costs or overhead of Seller or
Purchaser.

  1.   Ten (10) business days prior to the Closing, Seller shall deliver to
Purchaser a list of all tenants which are delinquent in payment of Rents, which
list shall set forth the amount of each such delinquency, the period to which
each such delinquency relates and the nature of the amount due itemizing
separately, as applicable, fixed monthly rent, tax reimbursements, common area
maintenance, operating expense escalations, electric charges, charges for tenant
services, charges for overtime services, percentage rent and other charges, if
any. Any amount collected by Purchaser after the Closing Date, from tenants who
owe Rents for periods prior to the Closing Date, shall be applied (i) first, in
payment of Rents for the month in which the Closing Date occurs (the “Closing
Month”) and in payment of Rents for the periods following the Closing Month and
(ii) second, in payment of Rents for the periods preceding the Closing Month.
Each such amount, less any costs of collection (including reasonable counsel
fees) reasonably allocable thereto, shall be adjusted and prorated as provided
above, and the party who receives such amount shall promptly pay over to the
other party the portion thereof to which it is so entitled.     2.   Purchaser
shall use commercially reasonable efforts to bill and collect any delinquencies
set forth on the list delivered by Seller pursuant to this Section for a period
of six (6) months after the Closing and the amount thereof, as, when and to the
extent collected by Purchaser, shall, if due to Seller pursuant to the
provisions of this Section, be paid by Purchaser to Seller (or such parties as
directed by Seller), less any costs of collection (including reasonable counsel
fees) reasonably allocable thereto, promptly after the collection thereof by
Purchaser. In no event

35



--------------------------------------------------------------------------------



 



      shall Purchaser be obligated to institute any actions or proceedings or to
seek the eviction of any tenant in order to collect any such delinquencies.
Thereafter, Seller shall have the right to sue tenants to collect such
delinquencies and Purchaser shall cooperate (but shall not be obligated to spend
any money unless Seller have agreed to reimburse Purchaser therefor) with Seller
to the extent reasonably necessary, provided, however, Seller shall have no
right to cause any such tenant to be evicted or to exercise any other “landlord”
remedy (as set forth in the Lease) against such tenant other than to sue for
collection.     3.   Following the Closing and upon the written request of
Seller, as applicable, Purchaser shall submit or cause to be submitted to
Seller, within thirty (30) days after the end of each calendar quarter up to and
including the calendar quarter which includes the date that is six (6) months
after the Closing Date, but only so long as any delinquencies shall be owed to
Seller, a statement which sets forth all collections made by Purchaser from the
tenants which owe such delinquencies through the end of such calendar quarter.
Seller shall have the right from time to time following the Closing until ninety
(90) days after receipt by Seller of the last quarterly statement required
hereunder, at Seller’s expense, to examine and audit so much of the books and
records of Purchaser as relate to such delinquencies in order to verify the
collections reported by Purchaser in such quarterly statements.     4.  
Purchaser agrees not to waive or settle any delinquency owed in whole or in part
to Seller without the prior written consent of Seller, which consent may be
granted or withheld in Seller’s reasonable discretion.     5.   With respect to
that portion of Rents which are payable on an annual, semiannual or other
non-monthly basis, all such payments which become due after the Closing, to the
extent allocable to periods prior to the Adjustment Point, shall be paid by
Purchaser to Seller (or such parties as may be directed by Seller) promptly
after receipt thereof, subject to costs of collection, if any, properly
allocable thereto. With respect to that portion of Rents that are attributable
to payments of expenses such as common area maintenance charges, association
charges or advertising and promotional charges, such Rents shall be apportioned
based on which party paid or will pay the correlating expenses for the relevant
period. With respect to that portion of Rents which are billed on an index-based
formula or on an estimated basis during the fiscal or other period for which
paid, at the end of such fiscal or other period Purchaser shall determine
whether the items in question have been over billed or under billed (or over- or
under-estimated, as applicable). If there has been an over billing or
over-estimation and an over billed/estimated amount has been received, Seller
shall, promptly after request by Purchaser, pay to Purchaser the portion of such
over billed/estimated amount which is properly allocable to the period prior to
the Adjustment Point (to the extent such amount was actually received), and
promptly thereafter Purchaser shall reimburse the entire over billed/estimated
amount to the tenants which paid the same. If there has been an under billing or
under-estimation, the additional amount shall be billed by Purchaser to the
tenants and any amount received by Purchaser, net of costs of collection, if
any, to the extent properly allocable to periods prior to the

36



--------------------------------------------------------------------------------



 



      Adjustment Point shall promptly be paid by Purchaser to Seller (or such
parties as may be directed by Seller). In the event that a tenant requires an
audit with respect to an over-billing or under-billing that relates to the time
period prior to the Adjustment Point, Purchaser shall promptly notify Seller and
Seller may either (i) conduct such audit at its sole cost and expense, in which
case Seller shall consult with Purchaser in the conduct of same and Purchaser
shall reasonably cooperate with Seller and provide Seller with reasonable access
to any books and records reasonably necessary to conduct such audit or
(ii) decline to conduct such audit, in which case Seller shall reimburse
Purchaser for the reasonable costs incurred by Purchaser to conduct such audit
relating to the time period prior to the Adjustment Point. Seller shall maintain
all books and records that may be relevant to any audit for the time period
required by the respective Lease, and provide Purchaser and the respective
Tenant access thereto in connection with any audit that is permitted by such
Lease.     6.   Notwithstanding anything to the contrary set forth in this
Section, Seller (or such parties as may be directed by Seller) shall be entitled
to receive, and Purchaser shall pay to Seller (or such parties as may be
directed by Seller) promptly after receipt thereof, net of costs of collection
and reasonable attorneys’ fees, if any, properly allocable thereto, (i) all
amounts payable by tenants on account of all real estate and personal property
taxes, general and special assessments, water and sewer charges, license fees
and other fees and charges assessed or imposed by governmental authorities upon
the Properties (the “Impositions”) which, pursuant to the terms of this Section,
it is Seller’s obligation to pay and discharge (to the extent Seller either paid
such amounts or Purchaser received a credit therefor pursuant to this Section),
which amounts shall be apportioned between Seller and Purchaser in the same
manner as the Impositions to which they relate and (ii) all amounts payable by
tenants on account of utilities which, pursuant to the terms of this Section, it
is Seller’s obligation to pay and discharge (to the extent Seller either paid
such amounts or Purchaser received a credit therefor pursuant to this Section),
which amounts shall be apportioned between Seller and Purchaser in the same
manner as the utilities to which they relate. Notwithstanding anything to the
contrary set forth in this Section, Purchaser shall be entitled to receive, and
Seller shall pay to Purchaser promptly after receipt thereof, net of costs of
collection and reasonable attorneys’ fees, if any, properly allocable thereto,
(i) all amounts payable by tenants on account of Impositions which, pursuant to
the terms of this Section, it is Purchaser’s obligation to pay and discharge (to
the extent Purchaser either paid such amounts or Seller received a credit
therefor pursuant to this Section), which amounts shall be apportioned between
Seller and Purchaser in the same manner as the Impositions to which they relate
and (ii) all amounts payable by tenants on account of utilities which, pursuant
to the terms of this Section, it is Purchaser’s obligation to pay and discharge
(to the extent Purchaser either paid such amounts or Seller (or a party
designated by Seller) received a credit therefor pursuant to this Section),
which amounts shall be apportioned between Seller and Purchaser in the same
manner as the utilities to which they relate.

37



--------------------------------------------------------------------------------



 



  7.   Any advance rental deposits or payments held by Seller on the Closing
Date and applicable to periods of time subsequent to the Adjustment Point, and
any security deposits held by Seller on the Closing Date, together with any
interest thereon, if any, which, under the terms of the applicable Leases, is
payable to the tenants thereunder, shall be paid or credited to Purchaser at the
Closing.

     (c) Cash Security Deposits. Purchaser shall be credited at Closing with:
(i) all cash security or other deposits held by or on behalf of Seller with
respect to the Property (other than any security deposits held in the form of a
letter of credit or other non-cash security); (ii) any rent prepaid beyond the
Closing Date; and (iii) any interest earned as of the Closing on cash security
deposits or prepaid rent held by or on behalf of Seller, to the extent that such
interest is refundable to Tenants under the terms of the applicable Lease or
applicable law. The cost of transferring any letter of credit security deposits
shall be divided evenly between Seller and Purchaser.
     (d) Taxes. All real estate taxes assessed against the Real Property shall
be prorated between Seller and Purchaser on an accrual basis based upon the
actual current tax bill and in accordance with the custom of the local Bar
Association. If the most recent tax bill received by Seller before the Closing
is not the actual current tax bill, then Seller and Purchaser shall initially
prorate the taxes at the Closing by applying 100% of the tax rate for the period
covered by the most current available tax bill to the latest assessed valuation,
and shall reprorate the taxes retroactively when the actual current tax bill is
then available. All real estate taxes accruing before the Closing shall be
charged to Seller and all such taxes accruing on and after the Closing shall be
charged to Purchaser. Any refunds of real estate taxes made after the Closing
shall first be applied to the unreimbursed third-party costs incurred by Seller
or Purchaser in obtaining the refund, then shall be paid to Seller (for the
period prior to the Closing) and to Purchaser (for the period commencing on and
after the Closing). If any proceeding to determine the assessed value of the
Real Property or the real estate taxes payable with respect to the Real Property
has been commenced before the Effective Date and shall be continuing as of the
Closing, Seller shall be authorized to continue to prosecute such proceeding and
Purchaser agrees to cooperate as reasonably requested with Seller and to execute
any and all documents reasonably requested by Seller in furtherance of the
foregoing.
     (e) Lease Expenses. Seller shall pay all Seller Lease Expenses and
Purchaser shall pay all Purchaser Lease Expenses. At Closing, Purchaser shall
reimburse Seller for any and all Purchaser Lease Expenses to the extent the same
have been paid by Seller prior to Closing. In addition, at Closing, Purchaser
shall assume Seller’s obligations to pay, when due (whether on a stated due date
or by acceleration) any Lease Expenses unpaid as of the Closing including
without limitation the commissions listed on the attached Schedule 7.2(b)(iv)-4
to become due as therein provided, and Purchaser hereby agrees to indemnify,
defend and hold Seller harmless from and against any and all claims for such
Lease Expenses which remain unpaid for any reason at the time of Closing, which
obligations of Purchaser shall survive the Closing. Each party shall make
available to the other all records, bills, vouchers and other data in such
party’s control verifying Lease Expenses and the payment thereof. With respect
to any construction management fees due to Seller as the landlord under the
Leases, all such fees shall be prorated between Seller and Purchaser as of the
Closing based upon the information available to the parties at such time, with
the actual amount thereof subsequently determined (based on the actual

38



--------------------------------------------------------------------------------



 



expenditures made during the month in which the Closing occurs on which such
fees are based divided by 30 and then multiplied by the number of days in the
month prior to and including the date of Closing) and appropriate adjustment
made pursuant to Section 8.4(l) below.
     (f) Utilities. Utilities and fuel charges, including water, telephone,
sewer, steam, electricity, gas, oil charges and any assignable deposits with
utility companies will be adjusted on the basis of current bills and readings
obtained by Seller prior to the Closing, with appropriate adjustments pursuant
to Section 8.4(l) below made based on actual readings and invoices closer to the
Closing and reasonably extrapolated to be as of the Closing.
     (g) License and Permit Fees. Assignable license and permit fees.
     (h) Expenses of Operation. Other expenses of operation and similar items,
including without limitation, advertising and marketing expenses.
     (i) Ground Leases. Any amounts payable by any of the tenants under the
Ground Leases.
     (j) Customary Apportionments. Any other operating expenses and any other
items relating to a Real Property which, in accordance with customary business
practice, customarily would be apportioned between sellers and buyers of real
estate. Notwithstanding the foregoing, Seller shall pay all costs of procuring
and recording all instruments necessary to be delivered or recorded in order to
place title to the Real Property in the condition required hereunder at Closing.
     (k) Bills and Invoices. Except as otherwise specifically provided in this
Agreement or in any other written agreement that may be entered into between
Seller and Purchaser, Seller has paid or will pay in full, prior to Closing (but
subject to apportionment hereunder), all bills and invoices for labor, goods,
material and services of any kind relating to the Real Property and utility
charges (except if and to the extent such utility charges are billed directly to
tenants), that are due and payable on or prior to the Closing, and Purchaser
will pay in full, after the Closing (but subject to apportionment hereunder),
all bills and invoices for labor, goods, material and services of any kind
relating to the Real Property and utility charges (except if and to the extent
such utility charges are billed directly to tenants), that are due and payable
after Closing.
     (l) Closing Statement. Purchaser and Seller shall cooperate to produce
prior to the Closing Date a schedule of prorations and closing costs that is as
complete and accurate as reasonably possible (the “Closing Statement”). If any
of the aforesaid prorations cannot be calculated accurately on the Closing Date,
then they shall be estimated to the extent possible as of the Closing and
calculated as soon after the Closing Date as is feasible. All adjustments to
initial estimated prorations shall be made by the parties with due diligence and
cooperation within sixty (60) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit from such prorations from the other
party. So long as the parties have reasonably cooperated with respect to such
adjustments, the provisions of this Section 8.4 shall survive the Closing
through the final day of the calendar year following the calendar year in which
the Closing

39



--------------------------------------------------------------------------------



 



occurs, and after such period neither Seller nor Purchaser shall have any
further rights or obligations under this Section 8.4.
     (m) Closing Costs. Purchaser and Seller shall each pay their own legal fees
related to the preparation of this Agreement and all documents required to
settle the transaction contemplated hereby. Purchaser shall pay (i) all costs
associated with its due diligence, including the cost of appraisals,
architectural, engineering, credit and environmental reports, (ii) all title
insurance premiums and charges and all title examination costs, and (iii) all
survey costs. Seller shall pay (i) all documentary stamp taxes owing, if any,
with respect to the Deed and the Ground Lease Assignments, and (ii) the cost of
recording the Deed and the Ground Lease Assignments. Purchaser and Seller shall
each pay one-half of the Escrow Agent’s fees for acting as escrow agent. All
other customary real property purchase and sale closing costs shall be paid by
Seller or Purchaser in accordance with the custom in the jurisdiction where the
Real Property is located.
ARTICLE 9
Real Estate Commission
     Section 9.1. Commissions. If and when, but only if and when, the Closing is
completed and the Purchase Price is paid in full, Seller shall be obligated to
pay a real estate commission and/or brokerage fee to Seller’s Broker in
accordance with a separate agreement between Seller and Seller’s Broker.
Seller’s Broker shall indemnify Seller and Purchaser against all claims, costs
and liability relating to any broker or other Person claiming by, through or
under Seller’s Broker. By execution of this Agreement, Seller’s Broker agrees to
the foregoing matters. Seller and Purchaser respectively shall indemnify and
hold harmless the other on account of all claims of any other brokers or finders
claiming by, through, under or on account of dealings with them in any way
related to this purchase and sale, including, without limitation, reasonable
attorneys’ fees and disbursements incurred by the indemnified party. The
provisions of this paragraph shall survive the Closing or termination of this
Agreement.
ARTICLE 10
Termination and Default
     Section 10.1. Failure to Perform by Seller. Notwithstanding anything to the
contrary contained in this Agreement, if Seller fails to perform in any material
respect any covenant of Seller, as applicable, in accordance with the terms of
this Agreement or if any of Seller’s Representations shall not be true, correct
and complete in any material respect upon Closing, except (a) for changes due to
the operation of the Property occurring prior to Closing which are not
prohibited by this Agreement (therefore there is no breach), (b) if the dollar
amount of the damages resulting from any breach of representation or failure to
perform any covenant together with all dollar amounts of all other damages
resulting from any breach of representation or failure to perform any other
covenant is less than Fifty Thousand Dollars ($50,000) (in which case the breach
is deemed waived by Purchaser, the “Threshold Amount”) or (c) if otherwise
waived by Purchaser, then Purchaser’s sole and exclusive remedy shall be either:
(i) if and only

40



--------------------------------------------------------------------------------



 



if the breach by Seller is a breach of any of Seller’s covenants hereunder, sue
for specific performance with respect to the performance of same, subject to any
limitations expressly set forth in this Agreement; (ii) terminate this Agreement
at the Closing (as it may be adjourned under this Agreement) in which event this
Agreement, without further action of the parties, shall become null and void and
no party shall have any further rights or obligations under this Agreement,
except for the return of the Deposit to the Purchaser and the Surviving
Obligations; or (iii) waive such default and proceed to Closing without any
reduction in, abatement of, or credit against the Purchase Price; if Purchaser
fails to make any such election, Purchaser shall be deemed to have elected the
remedy set forth in Section 10.1(iii).
     Section 10.2. Notice to Seller. Notwithstanding anything herein to the
contrary, Purchaser shall give Seller written notice specifying any failure to
perform by Seller of any of Seller’s covenants hereunder or breach of any Seller
Representation hereunder, which notice shall be given within five (5) Business
Days of the date Purchaser obtains actual knowledge of such breach or failure to
perform (or on or prior to the Closing Date, if the date Purchaser obtains such
actual knowledge is within 5 Business Days of the Closing Date); if Purchaser
fails to deliver such notice within such five-day period (or by Closing, if
earlier), such failure or breach shall be deemed waived by Purchaser. Upon
receipt of such notice, Seller shall have until Closing (and may adjourn the
Closing for up to sixty (60) days if such adjournment is reasonably necessary to
cure such breach or failure to perform) to cure such breach or failure to
perform. At the option of Seller, Seller may cure such breach or failure to
perform by giving Purchaser a credit against the Purchase Price at the Closing
for a reasonable estimate of the dollar amount to cure same if quantifiable in
excess of the Threshold Amount, but such credit shall only be that amount that
exceeds the Threshold Amount.
     Section 10.3. Failure to Perform by Purchaser.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if Purchaser fails to perform in accordance with the terms of this Agreement, or
materially breaches its representations or warranties (such failure or breach
shall also be deemed a failure of a condition precedent to Seller’s obligations
to consummate their respective obligations under this Agreement), the Deposit
shall be forfeited to Seller as liquidated damages (which shall be Seller’s sole
and exclusive remedy against Purchaser), at which time this Agreement shall be
null and void and no party shall have any rights or obligations under this
Agreement, except for the Surviving Obligations. Seller and Purchaser
acknowledge and agree that (i) the Deposit is a reasonable estimate of and bears
a reasonable relationship to the damages that would be suffered and costs
incurred by Seller as a result of having withdrawn the Property from sale and
the failure of Closing to occur due to a default of Purchaser under this
Agreement; (ii) the actual damages suffered and costs incurred by Seller as a
result of such withdrawal and failure to close due to a default of Purchaser
under this Agreement would be extremely difficult and impractical to determine;
(iii) Purchaser seeks to limit its liability under this Agreement to the amount
of the Deposit in the event this Agreement is terminated and the transaction
contemplated by this Agreement does not close due to a default of Purchaser
under this Agreement; and (iv) the Deposit shall be and constitutes valid
liquidated damages; provided, however, Purchaser and Seller agree that the
liquidated damages do not apply to any indemnity obligation of the Purchaser
under this Agreement.

41



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything herein to the contrary, Seller shall give
Purchaser written notice specifying any failure to perform by Purchaser of any
of Purchaser’s covenants hereunder or breach of any of Purchaser’s
representations and warranties hereunder, which notice shall be given within
five (5) Business Days of the date Seller obtains actual knowledge of such
breach or failure to perform (or on or prior to the Closing Date, if the date
Seller obtains such actual knowledge is within five (5) Business Days of the
Closing Date); if Seller fails to deliver such notice within such five-day
period (or by Closing, if earlier), such failure or breach shall be deemed
waived by Seller. Upon receipt of such notice, Purchaser shall have until
Closing (and may adjourn the Closing for up to five (5) Business Days if such
adjournment is reasonably necessary to cure such breach or failure to perform)
to cure such breach or failure to perform. The provisions of this
Section 10.3(b) shall not apply to any failure of Purchaser to perform at
Closing, which shall be a default under this Agreement for which no notice and
cure period is provided.
     Section 10.4. Damage Cap. Notwithstanding anything to the contrary
contained in this Agreement, and subject to the limitation of Purchaser’s
remedies set forth in Section 10.1, the maximum aggregate liability of the
Seller in the aggregate for any and all damages or Claims hereunder or in
connection herewith, including without limitation, any Claims for
indemnification hereunder and Claims under any documents delivered in connection
herewith, shall be Two Million Dollars ($2,000,000) (the “Damage Cap”);
provided, however, that Seller shall not have any liability for any such damages
or Claims until the aggregate amount of same is in excess of the Threshold
Amount (in which case the amount of said damages or Claims up to the Threshold
Amount are deemed waived by Purchaser); and provided further, that Seller shall
not be liable for any consequential, special, punitive or indirect damages. The
provisions of this Section 10.4 shall survive Closing or earlier termination of
this Agreement.
     Section 10.5. Post-Closing Escrow. As security for Seller’s obligations, if
any, during the Claim Period, at the Closing Seller shall either (i) deposit in
an account designated by the Escrow Agent an amount equal to the Damage Cap in
immediately available funds, or (ii) deliver to the Escrow Agent a letter of
credit in a form reasonably acceptable to Purchaser in the stated amount of the
Damage Cap (such funds, together with any interest earned thereon, net of
investment costs, or such Letter of Credit, the “Post-Closing Escrow Funds”).
Such Post-Closing Escrow Funds shall be held by Escrow Agent pursuant to the
Escrow Instructions in the form attached hereto as Schedule 10.5 (the
“Post-Closing Escrow Agreement”) until the expiration of the Claim Period
(unless, prior to the expiration of the Claim Period, a claim for such
Post-Closing Escrow Funds is made by Purchaser, in which event the Post-Closing
Escrow Funds shall continue to be held in accordance with the terms of the
Post-Closing Escrow Agreement) and disbursed in accordance with the terms of
such Post-Closing Escrow Agreement.
     SECTION 10.6. RELEASE. WITHOUT LIMITING ANY PROVISION IN THIS AGREEMENT,
SELLER AND PURCHASER, FOR THEMSELVES AND THEIR SUCCESSORS AND ASSIGNS AND THEIR
AFFILIATES, HEREBY RELEASE AND FOREVER DISCHARGE EACH OTHER AND EACH OTHER’S
DIRECT AND INDIRECT OWNERS, AND THE MANAGERS, MEMBERS, PARTNERS, BENEFICIAL
OWNERS, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS, RESPECTIVELY,

42



--------------------------------------------------------------------------------



 



OF THE FOREGOING, FROM ANY AND ALL CLAIMS, ACTS, DEBTS, DEMANDS, ACTIONS, CAUSES
OF ACTION, SUITS, SUMS OF MONEY, GUARANTIES, BONDS, COVENANTS, CONTRACTS,
ACCOUNTS, AGREEMENTS, PROMISES, REPRESENTATIONS, RESTITUTIONS, OMISSIONS,
VARIANCES, DAMAGES, OBLIGATIONS, COSTS, ENVIRONMENTAL RELEASES, RESPONSE
ACTIONS, FEES AND LIABILITIES OF EVERY NAME AND NATURE WHATSOEVER, BOTH AT LAW
AND IN EQUITY, KNOWN AND UNKNOWN (ANY OF THE FOREGOING, A “CLAIM”), WHICH THEY
AND THEIR SUCCESSORS AND ASSIGNS MAY NOW OR HEREAFTER HAVE WITH RESPECT TO
MATTERS EXISTING AS OF THE CLOSING DATE AGAINST ANY OTHER PARTY AND EACH OTHER’S
DIRECT OR INDIRECT OWNERS, OR THE MANAGERS, MEMBERS, PARTNERS, BENEFICIAL
OWNERS, OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS, RESPECTIVELY, OF
THE FOREGOING, ARISING IN CONNECTION WITH OR IN ANY MANNER RELATED TO THIS
AGREEMENT, THE PROPERTY, OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPTING
SOLELY THE SURVIVING OBLIGATIONS AND OBLIGATIONS ARISING UNDER THE ASSIGNMENT
AND ASSUMPTION AGREEMENT AND ANY OTHER INSTRUMENT OR AGREEMENT DELIVERED IN
CONNECTION WITH THE CLOSING.
     SECTION 10.7. SURVIVAL. The provisions of this Article 10 shall survive the
Closing or earlier termination of this Agreement.
ARTICLE 11
Miscellaneous
     Section 11.1. Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein except for any contemporaneous agreements between the
parties hereto, if any, and it supersedes all prior discussions, understandings
or agreements between the parties. All Exhibits and Schedules attached hereto
are a part of this Agreement and are incorporated herein by reference.
     Section 11.2. Binding On Successors and Assigns. Subject to Section 11.3,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
     Section 11.3. No Assignment . Neither this Agreement nor any interest
hereunder shall be assigned or transferred by Seller or Purchaser; provided,
however, that Purchaser may assign its rights hereunder at Closing to any
Permitted Assignee, and Purchaser may designate one or more Related Entities or
Joint Venture Entities to take title to all or any portion of the Property and
to execute and deliver the documents to be executed and delivered by Purchaser
hereunder in connection with the Closing. For purposes of clarity, Purchaser
shall have the right to assign its right to take title to all or any portion of
the Property under this Agreement to one or more Related Entities or Joint
Venture Entities solely for the purposes of such entity taking title to all or
any portion of the Property and executing such documents, but the Purchaser
named herein (i.e., BioMed Realty, L.P.) shall not be released hereunder and
shall continue to be liable for all covenants and obligations of “Purchaser”
hereunder and shall execute and deliver at Closing any

43



--------------------------------------------------------------------------------



 



required instruments and documents that “Purchaser” (as opposed to such Related
Entities or Joint Venture Entities) may be required to deliver hereunder. The
parties acknowledge that this will result in the execution of additional
conveyancing documents. As used in this Agreement, the term “Purchaser” shall be
deemed to include the initial Purchaser and any permitted designee of the
initial Purchaser and all such Purchaser entities shall be jointly and severally
liable under this Agreement. Subject to the foregoing, this Agreement shall
inure to the benefit of and shall be binding upon Seller and Purchaser and their
respective successors and assigns.
     Section 11.4. Waiver. The excuse or waiver of the performance by a party of
any obligation of the other party under this Agreement shall only be effective
if evidenced by a written statement signed by the party so excusing or waiving.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by Seller or Purchaser of the breach of any covenant of this
Agreement shall be construed as a waiver of any preceding or succeeding breach
of the same or any other covenant or condition of this Agreement.
     Section 11.5. Governing Law.
     This Agreement shall be governed and interpreted in accordance with the
laws of the State of Connecticut, without giving effect to the conflicts of laws
principles thereof. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. Any legal action or proceeding with respect to
this Agreement or any of the transactions contemplated herein may be brought in
the courts of the State of Connecticut for the Judicial District in which the
Property is situated or of the United States of America for the District of
Connecticut, and, by execution and delivery of this Agreement, each of the
parties hereto hereby consents generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, in connection with any such action or proceeding, any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in such respective
jurisdictions.
     Section 11.6. Counterparts. This Agreement may be executed, including
executed by facsimile or electronic signature, in any number of counterparts and
it shall be sufficient that the signature of each party appear on one or more
such counterparts. All counterparts shall collectively constitute a single
agreement. A facsimile or electronic signature to this Agreement shall be
sufficient to prove the execution hereof by any Person.

44



--------------------------------------------------------------------------------



 



     Section 11.7. Notices. All notices or other communications required or
provided to be sent by either party shall be in writing and shall be: (i) sent
by United States Postal Service, certified mail, return receipt requested,
(ii) sent by any nationally known overnight delivery service for next day
delivery, (iii) delivered in person or (iv) sent by facsimile (with a copy
delivered by any of the methods set forth in the foregoing (i), (ii) and (iii)).
All notices shall be deemed to have been given upon receipt. All notices shall
be addressed to the parties at the addresses below:

         
 
  To Seller:   At the address set forth first above
 
       
 
  with a copy to:   Lyme Properties, LLC
 
      23 Main Street
 
      Hanover, New Hampshire 03755
 
      Attn: George Lightbody
 
      Fax: 603.643.0331
 
       
 
  and with a copy to:   Lyme Properties, LLC
 
      23 Main Street
 
      Hanover, New Hampshire 03755
 
      Attn: David Clem
 
      Fax: 603.643.0331
 
       
 
  and with a copy to:   The Lyme Timber Company
 
      16 On the Common
 
      P.O. Box 266
 
      Lyme, New Hampshire 03768
 
      Attn: David Roby
 
      Fax: 617.225.2133
 
       
 
  and with a copy to:   DLA Piper US LLP
 
      33 Arch Street, 26th Floor
 
      Boston, Massachusetts 02110
 
      Attn: Daniel A. Taylor, Esq.
 
      Fax: 617.406.6100
 
       
 
  To Purchaser:   At the address set forth first above
 
       
 
  with a copy to:   Latham & Watkins LLP
 
      600 West Broadway, Suite 1800
 
      San Diego, California 92101
 
      Attn: Steven Levine, Esq.
 
      Fax: 619.696.7419

     Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or

45



--------------------------------------------------------------------------------



 



other refusal to accept any notice, shall be deemed to be the receipt of the
notice as of the date of such inability to deliver or rejection or refusal to
accept. Any notice to be given by any party hereto may be given by the counsel
for such party.
     Section 11.8. Attorneys’ Fees. In the event of a proceeding or action by
one party against the other party with respect to the interpretation or
enforcement of this Agreement, the prevailing party shall be entitled to recover
reasonable costs and expenses including reasonable attorneys’ fees and expenses,
whether at the investigative, pretrial, trial or appellate level. The prevailing
party shall be determined by the court based upon an assessment of which party’s
major arguments or position prevailed.
     Section 11.9. IRS Real Estate Sales Reporting. Purchaser and Seller hereby
agree that the Escrow Agent shall act as “the person responsible for closing”
the transaction which is the subject of this Agreement pursuant to Section
6045(e) of the Code and shall prepare and file all informational returns,
including IRS Form 1099-S, and shall otherwise comply with the provisions of
Section 6045(e) of the Code.
     Section 11.10. Time Periods. Any reference in this Agreement to the time
for the performance of obligations or elapsed time shall mean consecutive
calendar days, months, or years, as applicable. In the event the time for
performance of any obligation hereunder expires on a day that is not a Business
Day, the time for performance shall be extended to the next Business Day.
     Section 11.11. Modification of Agreement. No modification of this Agreement
shall be deemed effective unless expressly provided for herein or in writing
expressly purporting to modify or amend this Agreement and signed by both Seller
and Purchaser.
     Section 11.12. Descriptive Headings; Word Meaning. The descriptive headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
     Section 11.13. Time of the Essence. Time is of the essence of this
Agreement and all covenants and deadlines hereunder. Without limiting the
foregoing, Purchaser and Seller hereby confirm their intention and agreement
that time shall be of the essence of each and every provision of this Agreement,
notwithstanding any subsequent modification or extension of any date or time
period that is provided for under this Agreement. The agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
shall not be waived or modified by any conduct of the parties, and the agreement
of Purchaser and Seller that time is of the essence of each and every provision
of this Agreement may only be modified or waived by the express written
agreement of Purchaser and Seller that time shall not be of the

46



--------------------------------------------------------------------------------



 



essence with respect to a particular date or time period, or any modification or
extension thereof, which is provided under this Agreement.
     Section 11.14. Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against another merely by virtue
of the fact that it may have been prepared primarily by counsel for one of the
parties, it being recognized that each of Purchaser and Seller have contributed
substantially and materially to the preparation of this Agreement. Other than
contemporaneous instruments executed and delivered of even date, if any, this
Agreement contains all of the agreements between the parties relating in any way
to the premises and supersedes all prior agreements and dealings between them.
There are no oral agreements between the parties relating to this Agreement or
the premises. The enumeration of specific examples of a general provision shall
not be construed as a limitation of the general provision. Unless a party’s
approval or consent is required by the express terms of this Agreement not to be
unreasonably withheld, such approval or consent may be withheld in the party’s
sole discretion. Nothing herein shall be construed as creating the relationship
between the parties of principal and agent, or of partners or joint venturers or
any relationship other than seller and buyer. This Agreement and all consents,
notices, approvals and all other related documents may be reproduced by any
party by any electronic means or by facsimile, photographic, microfilm,
microfiche or other reproduction process and the originals may be destroyed; and
each party agrees that any reproductions shall be as admissible in evidence in
any judicial or administrative proceeding as the original itself (whether or not
the original is in existence and whether or not reproduction was made in the
regular course of business), and that any further reproduction of such
reproduction shall likewise be admissible. If any payment in the nature of
interest provided for in this Agreement shall exceed the maximum interest
permitted under controlling law, as established by final judgment of a court,
then such interest shall instead be at the maximum permitted interest rate as
established by such judgment.
     Section 11.15. Limitations on Liability. Notwithstanding anything to the
contrary in this Agreement, and subject always to any additional limitations on
each Seller’s liability set forth elsewhere in this Agreement: (a) Purchaser’s
recourse against each Seller under this Agreement or any agreement, document,
certificate or instrument delivered by any Seller hereunder, or under any law,
rule or regulation relating to the Property, shall be limited to each Seller’s
interest in the Property (or, following the Closing, to the net proceeds of the
sale of the Property actually received by each Seller); (b) the liability of
each party that constitutes Seller shall be joint and several; and (c) in no
event shall any of the Seller Parties have any personal liability hereunder or
otherwise. The acceptance of the Deed, the Ground Lease Assignments and all
other performance of Seller at the Closing shall constitute full performance of
all of Seller’s obligations hereunder other than the Surviving Obligations.
     Section 11.16. Severability The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among

47



--------------------------------------------------------------------------------



 



the parties hereto as expressed in this Agreement, such provision shall be given
force and effect to the fullest possible extent, and that the remainder of this
Agreement shall be construed as if such illegal, invalid, unlawful, void, or
unenforceable provision were not contained herein, and that the rights,
obligations, and interests of the parties under the remainder of this Agreement
shall continue in full force and effect.
     Section 11.17. No Recording. The provisions hereof shall not constitute a
lien on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in the New
Haven Land Records, including without limitation any lis pendens. If Purchaser
breaches the foregoing provision, this Agreement shall, at Seller’s election,
terminate, and Seller shall retain the Deposit in accordance with Section 10.2
in addition to such other remedies Seller may have at law or in equity.
Purchaser hereby irrevocably appoints Seller as its true and lawful
attorney-in-fact, coupled with an interest, for the purpose of executing and
recording such documents and performing such other acts as may be necessary to
terminate any recording or filing of this Agreement in violation of this
provision.
     Section 11.18. No Implied Agreement. Neither Seller nor Purchaser shall
have any obligations in connection with the transaction contemplated by this
Agreement unless each of Seller and Purchaser, each acting in its sole
discretion, elects to execute and deliver this Agreement to the other parties.
No correspondence, course of dealing or submission of drafts or final versions
of this Agreement between Seller and Purchaser shall be deemed to create any
binding obligations in connection with the transaction contemplated hereby, and
no contract or obligation on the part of Seller or Purchaser shall arise unless
and until this Agreement is fully executed by each of Seller and Purchaser. Once
executed and delivered by Seller and Purchaser, this Agreement shall be binding
upon them notwithstanding the failure of Escrow Agent or any broker or other
Person to execute this Agreement.
     Section 11.19. Environmental Release by Purchaser. Without limiting any
provision in this Agreement, Purchaser, for itself and any of its successors and
assigns and their affiliates, hereby irrevocably and absolutely waives its right
to recover from, and forever releases and discharges, and covenants not to file
or otherwise pursue any legal action (whether based on contract, statutory
rights, common law or otherwise) against, any Seller Party with respect to any
and all suits, actions, proceedings, investigations, demands, claims,
liabilities, obligations, fines, penalties, liens, judgments, losses, injuries,
damages, settlement expenses or costs of whatever kind or nature, whether direct
or indirect, known or unknown, contingent or otherwise (including any action or
proceeding brought or threatened or ordered by any governmental authority),
including, without limitation, attorneys’ and experts’ fees and expenses, and
investigation and remediation costs that may arise on account of or in any way
be connected with any Property or any portion thereof including, without
limitation, the physical, environmental and structural condition of the Property
or any law or regulation applicable thereto, or any other matter relating to the
use, presence or discharge of Hazardous Materials on, under, in, above or about
the Property. For purposes of this Agreement, the term “Hazardous Materials”
means any substance, chemical, compound, product, solid, gas, liquid, waste,
byproduct, pollutant, contaminant or other material that is hazardous, toxic,
ignitable, corrosive, carcinogenic or otherwise presents a risk of danger to
human, plant or animal life or the environment or that is defined, determined or
identified as such in any federal, state or local law, rule or regulation
(whether now existing or hereafter enacted or promulgated) and any judicial or
administrative order or judgment, in each

48



--------------------------------------------------------------------------------



 



case relating to the protection of human health, safety and/or the environment,
including, but not limited to, any materials, wastes or substances that are
included within the definition of (A) “hazardous waste” in the federal Recourse
Conservation and Recovery Act; (B) “hazardous substances” in the federal
Comprehensive Environmental Response, Compensation and Liability Act; (C)
“pollutants” in the federal Clean Water Act; (D) “toxic substances” in the
federal Toxic Substances Control Act; (E) “oil or hazardous materials” in the
laws or regulations of any state or commonwealth, and (F) any substance,
material, waste, pollutant or contaminant listed or defined as hazardous or
toxic under any Environmental Law. The term “Environmental Laws” includes
without limitation the Resource Conservation and Recovery Act and the
Comprehensive Environmental Response Compensation and Liability Act and other
federal laws governing the environment as in effect on the date of this
Agreement, together with their implementing regulations, guidelines, rules or
orders as of the date of this Agreement, and all state, regional, county,
municipal and other local laws, regulations, ordinances, rules or orders that
are equivalent or similar to the federal laws recited above or that purport to
regulate Hazardous Materials. The provisions of this Section 11.19 shall survive
the Closing or any termination of this Agreement.
     Section 11.20. Regulation S-X. Seller shall, and shall request that their
accountants, assist Purchaser, at Purchaser’s request and sole cost and expense
(which costs and expenses Purchaser covenants to pay promptly when due), by
providing information relating to the Property and its operation that may be
reasonably necessary for Purchaser to produce the financial statements required
under Rule 3-14 of regulation S-X of the U.S. securities laws (including
providing a letter in the form attached hereto as Schedule 11.20). In addition
to the above, Seller shall otherwise reasonably cooperate with Purchaser
concerning the foregoing. Subject to Seller’s obligations with respect to its
representations and warranties hereunder, Purchaser agrees to indemnify the
Seller Parties and hold them harmless from and against any and all Claims
arising out of the preparation or use by Purchaser of any such information
provided by Seller or Seller’s accountants pursuant to this Section 11.20 (but
excluding any Claims arising out of the mere discovery of information by
Purchaser). The provisions of this Section 11.20 shall survive the Closing or
any termination of this Agreement.
     Section 11.21. Indemnification Procedures.
     (a) For purposes of this Section 11.21 the term “Asserting Party” shall
mean the party against whom a Claim is asserted and who seeks indemnification
under this Agreement, and the term “Defending Party” shall mean the party from
whom indemnification is sought under this Agreement.
     (b) If a Claim is made against the Asserting Party which the Asserting
Party believes to be covered by the Defending Party’s indemnification obligation
under this Agreement, the Asserting Party shall promptly notify the Defending
Party of the Claim and, in such notice, shall offer to the Defending Party the
opportunity to assume the defense of the Claim within ten (10) Business Days
after receipt of the notice (with counsel reasonably acceptable to the Asserting
Party). If the Defending Party timely elects to assume the defense of the Claim,
the Defending Party shall do so on behalf of both the Asserting Party and the
Defending Party, unless both the

49



--------------------------------------------------------------------------------



 



Asserting Party and the Defending Party are named in the same litigation and
representation of both of them by the same counsel would be inappropriate.
     (c) If the Defending Party timely elects to assume the defense of the
Claim, the Defending Party shall have the right to settle the Claim on any terms
it considers reasonable as long as the settlement shall not require the
Asserting Party to render any performance or pay any consideration without its
consent and provides for an unconditional release from all liability with
respect to such Claim of the Asserting Party.
     (d) If the Defending Party fails timely to elect to assume the defense of
the Claim, or if the Defending Party timely elects to assume the defense of the
Claim but thereafter fails to defend the Claim with diligence and continuity,
the Asserting Party shall have the right, after giving prior written notice to
the Defending Party, to take over the defense of the Claim and to settle the
Claim on any terms it considers reasonable. Any such settlement shall be valid
as against the Defending Party.
     (e) If the Defending Party assumes the defense of a Claim, the Asserting
Party may employ its own counsel but such employment shall be at the sole
expense of the Asserting Party. If the Defending Party assumes the defense of a
Claim but the same counsel may not represent both the Asserting Party and the
Defending Party, or if the Defending Party fails timely to assume the defense of
the Claim or, after having elected to assume the defense fails to defend the
Claim with diligence and continuity, the Asserting Party may employ its own
counsel and such employment shall be at the sole expense of the Defending Party.
     (f) Whether or not the Defending Party elects to assume the defense of a
Claim, the Defending Party shall cooperate with the Asserting Party in the
defense of the Claim. If the Defending Party elects to assume the defense of a
Claim, the Asserting Party will cooperate with the Defending Party in such
defense.
     (g) If the Asserting Party is obligated to pay amounts for which it is
entitled to be indemnified hereunder, then Defending Party shall be obligated,
unless such amounts shall be reimbursed to the Asserting Party within ten
(10) days of demand therefor, to pay interest on such amounts thereafter until
paid at a per annum rate equal to 2% above the rate announced as its “prime
rate” by Citibank, N.A. (or any successor bank thereto).
     (h) If the Asserting Party is obligated to perform repairs or other work in
connection with any Claims for which it is entitled to indemnification hereunder
then, except in the case of any emergency situation which involves immediate
threat of damage or injury to persons or property (as to which no such notice
shall be required to be given until the earliest practicable opportunity), the
Asserting Party shall give a written notice to Defending Party setting forth the
general nature of such repairs or other work and, if the Defending Party fails
to commence or, in the case of the foregoing emergency situation assume the
continuation of such repairs or other work within ten (10) days after such
written notice or, having commenced such repairs or other work, fails to
diligently prosecute such repairs or other work to completion, then such
Asserting Party shall be entitled to (and shall at all times) perform such
repair or other work in a manner

50



--------------------------------------------------------------------------------



 



which a reasonable and prudent owner of properties similar to the Property
located where such Property is located would cause such work to be performed.
     (i) The provisions of this Section 11.21 shall survive the Closing or
termination of this Agreement for so long as and be applicable to any indemnity
herein that survives the Closing or termination of this Agreement.
     Section 11.22. Existing Loan.
     Purchaser may elect to assume Seller’s existing mortgage financing with
respect to the Real Property. Seller will reasonably cooperate with Purchaser
(at no cost to Seller) regarding such efforts. If Purchaser so assumes such
financing, then (a) Purchaser shall receive a credit for the principal amount of
such loan, interest accrued thereon and unpaid through the Closing Date and any
other amounts due and payable, but unpaid, on the Closing Date allocable to such
loan and (b) Seller shall receive a credit (and Purchaser shall be debited) for
all amounts in reserve and/or impound accounts held by the lender under such
financing as of the Closing Date, to the extent that all of Seller’s rights in
such amounts are transferred to the Purchaser in connection with such
assumption. In connection with any such assumption, prior to Closing Seller
shall be presented with evidence reasonably acceptable to Seller that the
obligations and liabilities of Seller and any guarantor of such loan shall be
discharged and released effective as of the Closing.
     Section 11.23. New Lender. Seller (at no cost or liability to Seller or any
Seller Parties) shall reasonably cooperate with Purchaser in Purchaser’s efforts
to engage a New Lender in connection with the transactions contemplated herein.
The foregoing shall in no regard constitute a financing contingency.
     Section 11.24. Further Assurances. In case at any time after the Closing
Date any reasonable further action is necessary to carry out the purposes of
this Agreement, including, without limitation, the transfer of the Property to
Purchaser and obtaining all customary post-closing consents, Seller and
Purchaser will take or cause to be taken such further action (including the
execution and delivery of such further instruments and documents) as the other
party reasonably may request, all without further consideration.
[The balance of this page has intentionally been left blank. Signature pages
follow.]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this
Agreement as of the date first written above.

                      SELLER:        
 
                    SP-K DEVELOPMENT, LLC, a Delaware limited liability company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007
 
                    SP-B1 DEVELOPMENT, LLC, a Delaware limited liability company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007
 
                    SP-A DEVELOPMENT, LLC, a Delaware limited liability company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007

52



--------------------------------------------------------------------------------



 



                      SP-B2 DEVELOPMENT, LLC, a Delaware limited liability
company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007
 
                    SP-D DEVELOPMENT, LLC, a Delaware limited liability company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007
 
                    SP-E DEVELOPMENT, LLC, a Delaware limited liability company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007

53



--------------------------------------------------------------------------------



 



                      SP-J DEVELOPMENT, LLC, a Delaware limited liability
company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007
 
                    110 MUNSON STREET, LLC, a Delaware limited liability company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007
 
                    SP-C DEVELOPMENT, LLC, a Delaware limited liability company
 
                        By: Lyme Properties LLC, a New Hampshire limited
liability company, its sole Manager
 
               
 
          By:   /s/ GEORGE LIGHTBODY
 
               
 
              Name: George Lightbody
 
              Its: CFO
 
              Date: 1/28, 2007

                LYME PROPERTIES LLC, a New Hampshire limited liability company
 
           
 
      By:   /s/ GEORGE LIGHTBODY
 
           
 
          Name: George Lightbody
 
          Its: CFO
 
          Date: 1/28, 2007

54



--------------------------------------------------------------------------------



 



              PURCHASER:
 
            BIOMED REALTY, L.P.
 
       
 
  By:   /s/ GARY A. KREITZER
 
       
 
      Name: Gary A. Kreitzer
 
      Title: Executive Vice President
 
      Date: Jan 29, 2007
 
       
 
  By:   /s/ JONATHAN P. KLASSEN
 
       
 
      Name: Jonathan P. Klassen
 
      Title: Vice President
 
      Date: Jan 29, 2007
 
            BROKER:
 
            Lyme Properties LLC
 
       
 
  By:   /s/ GEORGE LIGHTBODY
 
       
 
      Name: George Lightbody
 
      Its: CFO

55